

 
 
 
 
 
 
 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of
 
November 24, 2010
 
among
 
RADIO ONE, INC.,
as Borrower
 
The Lenders Party Hereto
 
and
 
WELLS FARGO BANK, N.A.,
as successor by merger to WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
$20,000,000 Tranche A Revolving Credit Facility
$5,100,000 Tranche B Revolving Credit Facility
$13,700,000 Tranche C Revolving Credit Facility
$27,627,862.69 Tranche A Term Loan Facility
$323,000,000 Tranche B Term Loan Facility
 
 
 
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 Page
ARTICLE I
Definitions 
2

 
 
SECTION 1.01.
Defined Terms 
2

 
 
SECTION 1.02.
Classification of Loans and Borrowings 
31

 
 
SECTION 1.03.
Terms Generally 
31

 
 
SECTION 1.04.
Accounting Terms; GAAP 
31

 
ARTICLE II
The Credits 
32

 
 
SECTION 2.01.
Commitments 
32

 
 
SECTION 2.02.
Loans and Borrowings 
32

 
 
SECTION 2.03.
Requests for Borrowings 
33

 
 
 SECTION 2.04.
Maturity and Amortization of Aggregate Term Loans 
34

 
 
SECTION 2.05.
Letters of Credit 
35

 
 
SECTION 2.06.
[Intentionally Omitted] 
39

 
 
SECTION 2.07.
Funding of Borrowings 
39

 
 
SECTION 2.08.
Interest Elections 
40

 
 
SECTION 2.09.
Termination and Reduction of Revolving Commitments 
41

 
 
SECTION 2.10.
Repayment of Loans; Evidence of Debt 
42

 
 
SECTION 2.11.
Prepayment of Loans 
43

 
 
SECTION 2.12.
Fees 
45

 
 
SECTION 2.13.
Interest 
46

 
 
SECTION 2.14.
Alternate Rate of Interest 
47

 
 
SECTION 2.15.
Increased Costs 
47

 
 
SECTION 2.16.
Break Funding Payments 
49

 
 
SECTION 2.17.
Taxes 
49

 
 
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 
51

 
 
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 
53

 
ARTICLE III
Representations and Warranties 
54

 
 
SECTION 3.01.
Organization; Powers 
54

 
 
SECTION 3.02.
Authorization; Enforceability 
54

 
 
SECTION 3.03.
Governmental Approvals; No Conflicts 
54

 
 
SECTION 3.04.
Financial Condition; No Material Adverse Change 
55

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 3.05.
Properties 
55

 
 
SECTION 3.06.
Litigation and Environmental Matters 
55

 
 
SECTION 3.07.
Compliance with Laws and Agreements 
56

 
 
SECTION 3.08.
Investment and Holding Company Status 
56

 
 
SECTION 3.09.
Taxes 
56

 
 
SECTION 3.10.
ERISA 
56

 
 
SECTION 3.11.
Disclosure 
56

 
 
SECTION 3.12.
Ownership of Stations 
57

 
 
SECTION 3.13.
Possession of Necessary Authorizations 
57

 
 
SECTION 3.14.
Copyright, Patent and Trademark Matters 
57

 
 
SECTION 3.15.
License Subsidiaries 
58

 
 
SECTION 3.16.
Subsidiaries 
58

 
 
SECTION 3.17.
Use of Proceeds 
58

 
 
SECTION 3.18.
Security Documents 
59

 
 
SECTION 3.19.
Solvency 
59

 
 
SECTION 3.20.
Insurance 
59

 
ARTICLE IV
Conditions 
60

 
 
SECTION 4.01.
Restatement Effective Date 
60

 
 
SECTION 4.02.
Each Credit Event 
60

 
 
SECTION 4.03.
Additional Conditions Precedent to Tranche C Revolving Loan 
61

 
ARTICLE V
Affirmative Covenants 
62

 
 
SECTION 5.01.
Financial Statements and Other Information 
62

 
 
SECTION 5.02.
Notices of Material Events 
65

 
 
SECTION 5.03.
Existence; Conduct of Business 
66

 
 
SECTION 5.04.
Payment of Obligations 
66

 
 
SECTION 5.05.
Maintenance of Properties; Insurance 
66

 
 
SECTION 5.06.
Books and Records; Inspection Rights 
66

 
 
SECTION 5.07.
Compliance with Laws 
66

 
 
SECTION 5.08.
Use of Proceeds and Letters of Credit 
67

 
 
SECTION 5.09.
Collateral 
67

 
 
SECTION 5.10.
Further Assurances 
69

 
 
SECTION 5.11.
Hedging Obligation 
69

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 5.12.
Lender Update Calls 
69

 
 
SECTION 5.13.
Payment Practices 
69

 
ARTICLE VI
Negative Covenants 
70

 
 
SECTION 6.01.
Financial Condition Covenants 
70

 
 
SECTION 6.02.
Limitation on Indebtedness 
72

 
 
SECTION 6.03.
Limitation on Liens 
73

 
 
SECTION 6.04.
Limitation on Fundamental Changes 
74

 
 
SECTION 6.05.
Limitation on Sale of Assets 
75

 
 
SECTION 6.06.
Limitation on Restricted Payments; Other Payment Limitations 
76

 
 
SECTION 6.07.
Limitation on Acquisitions 
76

 
 
SECTION 6.08.
Limitation on Investments 
77

 
 
SECTION 6.09.
Limitation on Transactions with Affiliates 
77

 
 
SECTION 6.10.
Limitation on Restrictions on Restricted Subsidiary Distributions 
78

 
 
SECTION 6.11.
Limitation on Lines of Business 
79

 
 
SECTION 6.12.
Limitation on Sale or Issuance of Equity Interests 
79

 
 
SECTION 6.13.
Limitation on Material Agreements 
79

 
 
SECTION 6.14.
Certain Intercompany Matters 
80

 
 
SECTION 6.15.
Reach Media Holdco 
80

 
 
SECTION 6.16.
Repurchase of 2001 Senior Subordinated Notes 
80

 
 
SECTION 6.17.
Account Control Agreements 
80

 
ARTICLE VII
Events of Default 
80

 
 
SECTION 7.01.
Defaults 
80

 
 
SECTION 7.02.
Application of Funds 
83

 
ARTICLE VIII
The Administrative Agent 
84

 
 
SECTION 8.01.
Appointment 
84

 
 
SECTION 8.02.
Administrative Agent as a Lender 
84

 
 
SECTION 8.03.
Exculpatory Provision 
84

 
 
SECTION 8.04.
Reliance by Administrative Agent 
85

 
 
SECTION 8.05.
Delegation of Duties 
86

 
 
SECTION 8.06.
Successor Administrative Agent 
86

 
 
SECTION 8.07.
Non-Reliance by Lenders 
87

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 8.08.
Indemnification 
87

 
 
SECTION 8.09.
Authorization to Release Guarantees and Liens 
87

 
 
SECTION 8.10.
No Other Duties, etc 
88

 
ARTICLE IX
Miscellaneous 
88

 
 
SECTION 9.01.
Notices 
88

 
 
SECTION 9.02.
Waivers; Amendments 
89

 
 
SECTION 9.03.
Expenses; Indemnity; Damage Waiver 
90

 
 
SECTION 9.04.
Successors and Assigns 
91

 
 
SECTION 9.05.
Survival 
94

 
 
SECTION 9.06.
Counterparts; Integration; Effectiveness 
95

 
 
SECTION 9.07.
Severability 
95

 
 
SECTION 9.08.
Right of Setoff 
95

 
 
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process96

 
 
SECTION 9.10.
WAIVER OF JURY TRIAL 
96

 
 
SECTION 9.11.
Headings 
97

 
 
SECTION 9.12.
Confidentiality 
97

 
 
SECTION 9.13.
Interest Rate Limitation 
97

 
 
SECTION 9.14.
USA PATRIOT ACT 
98

 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULES:
 
Schedule 1.01 – Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 2.09 – Tranche B Prepayment/Commitment Reduction
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Stations
Schedule 3.14 – Patents, Trademarks and Copyrights
Schedule 3.16 – Subsidiaries
Schedule 3.18 – UCC and Other Filings – Jurisdictions and Offices
Schedule 5.09 – Mortgages
Schedule 6.02 – Existing Indebtedness
Schedule 6.08 – Existing Investments
Schedule 6.09 – Existing Affiliate Transactions
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Operating Agreement
Exhibit C – Form of Compliance Certificate
Exhibit D – Form of Perfection Certificate
Exhibit E – Form of Borrowing Request
Exhibit F – Form of 13-week Cash Flow Projection
Exhibit G – Form of Average Weekly Availability Certificate

 
 

--------------------------------------------------------------------------------

 

RADIO ONE, INC.


AMENDED AND RESTATED CREDIT AGREEMENT


$20,000,000 Tranche A Revolving Credit Facility
$5,100,000 Tranche B Revolving Credit Facility
$13,700,000 Tranche C Revolving Credit Facility
$27,627,862.69 Tranche A Term Loan Facility
$323,000,000 Tranche B Term Loan Facility


AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 24, 2010, among RADIO
ONE, INC., as Borrower, the LENDERS party hereto and WELLS FARGO BANK, N.A. (as
successor by merger to WACHOVIA BANK, NATIONAL ASSOCIATION), as Administrative
Agent.
 
INTRODUCTORY STATEMENT
 
Terms not otherwise defined above or in this Introductory Statement are defined
in Article 1 hereof or as defined elsewhere herein.
 
On June 13, 2005, the Borrower, the Administrative Agent and the Lenders party
thereto entered into a Credit Agreement which provided for a secured revolving
credit facility and a secured term loan (as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”).
 
As of the date hereof, immediately prior to the effectiveness of the Amendment
and Restatement Agreement, the principal amount of the terms loans outstanding
pursuant to the Existing Credit Agreement is $27,627,862.69 (the “Existing Term
Loans”) and the principal amount of the revolving loans outstanding pursuant to
the Existing Credit Agreement is $323,000,000.
 
Pursuant to the Amendment and Restatement Agreement, the Loan Parties, the
Administrative Agent and the Required Lenders (as defined in the Existing Credit
Agreement), have agreed to amend and restate the Existing Credit Agreement in
its entirety to provide for, among other things, (i) the conversion of the
Existing Term Loans to Tranche A Term Loans (as defined below), (ii) the
conversion of $323,000,000 of the outstanding revolving loans pursuant to the
Existing Credit Agreement (the “Existing Revolving Loans”) to Tranche B Term
Loans (as defined below), (iii) the reduction of the existing revolving loan
commitment to $38,800,000, (iv) permitting the exchange of the 2001 Senior
Subordinated Notes and the 2005 Senior Subordinated Notes and (v) subdividing
the remaining $38,800,000  Revolving Credit Commitments into three tranches, one
in the amount of $20,000,000 to be used for general corporate purposes, a second
in the amount of $13,700,000 to be available solely to fund the TV One Capital
Call (as defined below) and the third in the amount of $5,100,000 to be
available solely to repurchase a portion of the 2001 Senior Subordinated Notes.
 
Accordingly, the parties hereto agree as follows:
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE I                      
 
Definitions
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
"2001 Senior Subordinated Debt Documents" means any and all agreements relating
to the 2001 Senior Subordinated Indebtedness, including but not limited to the
2001 Senior Subordinated Notes, the 2001 Senior Subordinated Notes Indenture and
the 2001 Senior Subordinated Guaranties.
 
"2001 Senior Subordinated Guaranties" means any and all guaranties of the 2001
Senior Subordinated Indebtedness.
 
"2001 Senior Subordinated Indebtedness" means the Indebtedness owed by the Loan
Parties to the 2001 Senior Subordinated Note Holders in an original principal
amount not to exceed $300,000,000 which bears interest and has a maturity as set
forth in the 2001 Senior Subordinated Notes Indenture.
 
"2001 Senior Subordinated Note Holders" means the holders of the 2001 Senior
Subordinated Notes.
 
"2001 Senior Subordinated Notes" means those certain 87/8% Senior Subordinated
Notes due 2011, issued by the Borrower in the aggregate original principal
amount of $300,000,000, pursuant to the 2001 Senior Subordinated Notes
Indenture.
 
"2001 Senior Subordinated Notes Indenture" means that certain Indenture, dated
as of May 18, 2001, among the Borrower, certain of the Restricted Subsidiaries
and Wilmington Trust Company as successor trustee to The Bank of New York Mellon
Trust Company, N.A. (as successor in interest to the United States Trust Company
of New York), as trustee for the 2001 Senior Subordinated Note Holders, as
amended from time to time in accordance with the terms hereof and thereof.
 
"2005 Senior Subordinated Debt Documents" means any and all agreements relating
to the 2005 Senior Subordinated Indebtedness, including but not limited to the
2005 Senior Subordinated Notes, the 2005 Senior Subordinated Notes Indenture,
and the 2005 Senior Subordinated Guaranties.
 
"2005 Senior Subordinated Guaranties" means any and all guaranties of the 2005
Senior Subordinated Indebtedness.
 
"2005 Senior Subordinated Indebtedness" means the Indebtedness owed by the Loan
Parties to the 2005 Senior Subordinated Note Holders in an original principal
amount of $200,000,000 which bears interest and has a maturity as set forth in
the 2005 Senior Subordinated Notes Indenture.
 
 
2

--------------------------------------------------------------------------------

 
 
"2005 Senior Subordinated Note Holders" means the holders of the 2005 Senior
Subordinated Notes.
 
"2005 Senior Subordinated Notes" means those certain 63/8% Senior Subordinated
Notes due February 2013, issued by the Borrower in the aggregate original
principal amount of $200,000,000, pursuant to the 2005 Senior Subordinated Notes
Indenture.
 
"2005 Senior Subordinated Notes Indenture" means that certain Indenture, dated
as of February 10, 2005, among the Borrower, certain of the Restricted
Subsidiaries and Wilmington Trust Company as successor trustee to The Bank of
New York Mellon Trust Company, N.A. as trustee for the 2005 Senior Subordinated
Note Holders, as amended from time to time in accordance with the terms hereof
and thereof.
 
"ABR", when used in reference to any Loan or Borrowing (as described in
Section 1.02), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.
 
"Acquisitions" has the meaning set forth in Section 6.07.
 
"Adjusted LIBO Rate" means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.
 
"Administrative Agent" means Wells Fargo Bank, N.A., as successor by merger to
Wachovia Bank, National Association, in its capacity as administrative agent for
the Lenders hereunder.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
"Aggregate Term Loans" means collectively the Tranche A Term Loans and the
Tranche B Term Loans.
 
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect for such day plus ½ of 1% and (c) the LIBO Rate for a one-month
Interest Period on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
one-month LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or one-month LIBO Rate,
respectively.
 
"Amended and Restated Certificate of Incorporation" means that certain Amended
and Restated Certificate of Incorporation of Radio One, Inc. filed with the
Secretary of State of Delaware on May 9, 2000, and certificates of designations
and preferences of preferred stock of the Borrower adopted by the Board of
Directors of the Borrower pursuant to that Amended and Restated Certificate of
Incorporation, and as further amended or restated from time to time in
accordance with the terms hereof and thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of November 24, 2010, among the Loan Parties,
the Administrative Agent and certain of the Lenders, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
"Applicable Percentage" means, (a) with respect to any Tranche A Revolving
Lender, the percentage of the total Tranche A Revolving Commitments represented
by such Lender's Tranche A Revolving Commitment, (b) with respect to any Tranche
B Revolving Lender, the percentage of the total Tranche B Revolving Commitments
represented by such Lender’s Tranche B Revolving Commitment, (c) with respect to
any Tranche C Revolving Lender, the percentage of the total Tranche C Revolving
Commitments represented by such Lender’s Tranche C Revolving Commitment, (d)
with respect to any Tranche A Term Lender, the percentage of the total Tranche A
Term Loans represented by such Lender’s Tranche A Term Loans and (e) with
respect to any Tranche B Term Lender, the percentage of the total Tranche B Term
Loans represented by such Lender's Tranche B Term Loans.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
 
"Applicable Rate" means, for any day, (i) one-half percent (0.50%) percent per
annum with respect to the commitment fees payable hereunder, (ii) with respect
to any LIBOR Loan, six and one-quarter percent (6.25%) per annum (the “Initial
LIBOR Margin”); provided, that, for each “Testing Date” set forth below, if the
Senior Leverage Ratio of the Borrower and its Restricted Subsidiaries exceeds
the ratio set forth on such Testing Date, the Initial LIBOR Margin shall
permanently increase by one-quarter percent (0.25%) per annum, such increases to
be cumulative, and (iii) with respect to any ABR Loan, five and one-quarter
percent (5.25%) per annum (the “Initial ABR Margin”); provided, that for each
Testing Date set forth below, if the Senior Leverage Ratio of the Borrower and
its Restricted Subsidiaries exceeds the ratio set forth on such Testing Date,
the Initial ABR Margin shall permanently increase by one-quarter percent (0.25%)
per annum, such increases to be cumulative.  For the avoidance of doubt, if the
Borrower fails to meet each of the Senior Leverage Ratio thresholds set forth
below, the Initial LIBOR Margin and the Initial ABR Margin shall increase by a
total of one percent (1.00%) per annum.  For the purposes of the foregoing, any
increase in the Applicable Rate resulting from a failure to meet the Senior
Leverage Ratio thresholds set forth below shall become effective commencing on
the second Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 5.01(d); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, during the interim period when such Compliance Certificate is overdue,
the Applicable Rate shall increase by one-quarter percent (0.25%) per annum
until two Business Days after the date such Compliance Certificate is actually
delivered, and thereafter shall be determined in accordance with the provisions
above.
 
 
4

--------------------------------------------------------------------------------

 
 
Testing Date
Senior Leverage
Ratio
June 30, 2011
4.00 to 1.00
September 30, 2011
4.00 to 1.00
December 31, 2011
3.50 to 1.00
March 31, 2012
3.50 to 1.00



 
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
"Authorizations" means all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC and other Governmental
Authorities.
 
“Availability Compliance Certificate” has the meaning as set forth in Section
5.01(k).
 
“Average Weekly Availability” means the weekly average, beginning on the
Thursday of each week and ending the following Wednesday, of the Daily
Availability, calculated by dividing (i) the sum of the Daily Availability for
each Business Day of such week by (ii) the total number of Business Days in such
week.
 
“Average Weekly Cash Balance” means the weekly average, beginning on the
Thursday of each week and ending the following Wednesday, of the Daily Cash
Balances, calculated by dividing (i) the sum of the Daily Cash Balances for each
Business Day of such week by (ii) the total number of Business Days in such
week.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
 
"Borrower" means Radio One, Inc., a Delaware corporation.
 
"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect and (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
substantially the form attached hereto as Exhibit E.
 
 
5

--------------------------------------------------------------------------------

 
 
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Charlotte, North Carolina are
authorized or required by Law to remain closed; provided that, when used in
connection with a LIBOR Loan, the term "Business Day" shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
 
"Capital Expenditure" means with respect to any Person any liability incurred or
expenditure made (net of any casualty insurance proceeds or condemnation awards
used to replace fixed assets following a casualty event or condemnation with
respect thereto) by such Person that, in conformity with GAAP, is required to be
accounted for as a capital expenditure on the cash flow statements of such
Person.  Unless otherwise specified, all references to "Capital Expenditures"
shall refer to the Capital Expenditures of the Borrower and its Restricted
Subsidiaries.
 
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with
GAAP.  Unless otherwise specified, all references to "Capital Lease Obligations"
shall refer to the Capital Lease Obligations of the Borrower and its Restricted
Subsidiaries.
 
"Cash Equivalents" means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of less than one year from
the date of acquisition, (c) certificates of deposit and eurodollar time
deposits with maturities of less than one year from the date of acquisition,
bankers' acceptances with maturities of less than one year and overnight bank
deposits, in each case with any Revolving Lender or with any domestic commercial
bank having capital and surplus in excess of $500,000,000 and a Keefe Bank Watch
Rating of "B" or better, (d) repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clauses (b) and
(c) entered into with any financial institution meeting the qualifications
specified in clause (c) immediately above, (e) commercial paper having the
highest rating obtainable from Moody's Investors Service, Inc. or Standard &
Poor's Ratings Services and in each case maturing within nine months after the
date of acquisition and (f) interests in money market mutual funds which invest
solely in assets in securities of the type described in clauses (a) through
(e) immediately above.
 
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Laws as in effect on the date hereof) of Equity
Interests in the Borrower representing more voting power than that held by the
Hughes/Liggins Family collectively; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the
Hughes/Liggins Family collectively; or (d) the Hughes/Liggins Family cease to be
the beneficial owners, individually or collectively, of at least 35% of the
voting power of the Equity Interests in the Borrower.
 
 
6

--------------------------------------------------------------------------------

 
 
"Change in Law" means the occurrence, after the Restatement Effective Date, of
any of the following:  (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Governmental Authority.
 
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Tranche A Revolving Loans,
Tranche B Revolving Loans, Tranche C Revolving Loans, Tranche A Term Loans or
Tranche B Term Loans.
 
"Co-Documentation Agents" means, collectively, Credit Suisse, Merrill Lynch,
Pierce Fenner & Smith Incorporated, and SunTrust Bank, in their capacity as
co-documentation agents.
 
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
 
"Collateral" has the meaning given to such term in Section 5.09(a).
 
“Commitment” means, as to any Lender on any date, the sum of the Revolving
Commitments and Term Commitments of such Lender.
 
"Communications Act" means the Communications Act of 1934 and the rules and
regulations and published policies thereunder.
 
"Compliance Certificate" means a certificate of a Financial Officer
substantially in the form of Exhibit C attached hereto or in such other form
acceptable to the Administrative Agent.
 
"Consolidated Interest Expense" means, with respect to any Person, without
duplication, with respect to any period, the sum of (a) the interest expense and
all capitalized interest of such Person for such period, on a consolidated
basis, including, without limitation, (i) amortization of debt discount (but
excluding original issue discount on the 2001 Senior Subordinated Notes),
(ii) the net cost under interest rate contracts (including amortization of debt
discount), (iii) the interest portion of any deferred payment obligation and
(iv) accrued interest, plus (b) the interest component of any Capital Lease
Obligation paid or accrued or scheduled to be paid or accrued by such Person
during such period, plus (c) the aggregate amount of all fees, including but not
limited to agency fees, letter of credit fees and commitment fees incurred by
such Person during such period in respect of Indebtedness, determined on a
consolidated basis in accordance with GAAP, but in no event to include the
mark-to-market value for any Swap Agreements of such Person; provided, however,
that any Acquisition and any Disposition, and any related incurrence or
repayment of Indebtedness, which occurs during such period shall be deemed to
have occurred on the first day of such period.  Unless otherwise specified, all
references to "Consolidated Interest Expense" shall refer to the Consolidated
Interest Expense of the Borrower and its Restricted Subsidiaries.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
 
7

--------------------------------------------------------------------------------

 
 
“Daily Availability” means as of 5:00 p.m. New York City time each day, the sum
of (a) the Daily Cash Balance and (b) (i) the Tranche A Revolving Commitments
minus (ii) the sum of (x) the unpaid principal balance of the Tranche A
Revolving Loans and (y) the LC Exposure.
 
“Daily Cash Balance” means as of 5:00 p.m. New York City time each day, the
aggregate unrestricted book balances of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries.
 
"Debt Service" means, with respect to any Person, for the most recently
completed four fiscal quarters for which financial statements are available, the
sum of (a) Consolidated Interest Expense of such Person to the extent paid or
payable in cash and (b) scheduled maturities of the principal amount of
Indebtedness of such Person and, in the case of the Loans, the principal amount
of Loans required to be prepaid pursuant to Section 2.11(b).  Unless otherwise
specified, all references to "Debt Service" shall refer to the Debt Service of
the Borrower and its Restricted Subsidiaries.
 
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
"Default Rate" means (a) when used with respect to Obligations other than fees
related to Letters of Credit, an interest rate equal to (i) the Alternate Base
Rate plus (ii) the maximum Applicable Rate which would be applicable to ABR
Loans if all remaining step-ups were to occur plus (iii) 2% per annum; provided,
however, that with respect to a LIBOR Loan, the Default Rate shall be an
interest rate equal to the interest rate (including the maximum Applicable Rate
which would be applicable to LIBOR Loans if all remaining step-ups were to
occur) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to fees related to Letters of Credit, a rate equal to the otherwise
applicable interest rate plus 2% per annum.
 
"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
"Disposition" has the meaning set forth in Section 6.05.
 
"Disqualified Stock" means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part.
 
"dollars" or "$" refers to lawful money of the United States of America.
 
"EBITDA" of a specified Person means, for any period, the consolidated net
income of such specified Person and its Restricted Subsidiaries for such period:
 
(a) plus (without duplication and to the extent involved in computing such
consolidated net income) (i) Consolidated Interest Expense, (ii) provision for
taxes on income or profits, (iii) depreciation, amortization and other non-cash
items (including non-cash employee and officer equity compensation expenses, and
amortization of goodwill and other intangibles and barter expenses) and (iv) up
to $20,000,000 representing fees, charges and expenses related to the Amendment
and Restatement Agreement and/or the exchange, repurchase and refinancing of the
2001 Senior Subordinated Notes and the 2005 Senior Subordinated Notes, and
 
 
8

--------------------------------------------------------------------------------

 
 
(b) minus (without duplication and to the extent involved in computing such
consolidated net income) (i) any gains (or plus losses), together with any
related provision for taxes on such gains (or losses), realized in connection
with any sale of assets (including, without limitation, dispositions pursuant to
Sale and Leaseback Transactions), (ii) any non-cash or extraordinary gains (or
plus losses), together with any related provision for taxes on such
extraordinary gains (or losses), (iii) the amount of any cash payments related
to non-cash charges that were added back in determining EBITDA in any prior
period and (iv) barter revenues,
 
provided, however, that
 
(c) the net income of any other Person that is accounted for by the equity
method of accounting shall be included only to the extent of the amount of
dividends or distributions paid in cash to such specified Person whose EBITDA is
being determined or a Wholly Owned Restricted Subsidiary thereof;
 
(d) the net income of any other Person that is a Restricted Subsidiary (other
than a Wholly Owned Restricted Subsidiary) or is an Unrestricted Subsidiary
shall be included only to the extent of the amount of dividends or distributions
paid in cash to such specified Person whose EBITDA is being determined or a
Wholly Owned Restricted Subsidiary thereof;
 
(e) the net income (loss) of any other Person acquired after the Restatement
Effective Date in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded (to the extent otherwise included);
and
 
(f) all amounts of cash distributions or dividends received from Reach Media
shall be included, but only to the extent such distributions or dividends do not
exceed the Borrower’s proportionate share of Reach Media’s EBITDA, which
proportionate share is calculated based on the Borrower’s actual ownership
percentage of Reach Media at the time of such dividends or distributions.
 
All of the foregoing will be determined in accordance with GAAP.  In addition,
for purposes of calculating the Total Leverage Ratio, the Senior Leverage Ratio
and Fixed Charge Coverage Ratio, with respect to Acquisitions not owned at all
times during the period involved in determining the EBITDA for the Total
Leverage Ratio, the Senior Leverage Ratio and Fixed Charge Coverage Ratio, there
shall be (i) included the EBITDA of any Acquisitions acquired by the Borrower or
any Restricted Subsidiary during the period involved in such determination and
(ii) excluded the EBITDA of any Dispositions by the Borrower or any Restricted
Subsidiary during the period involved in such determination, assuming in each
such case that such Acquisitions or Dispositions were acquired or disposed of,
as the case may be, on the first day of such period.  Unless otherwise
specified, all references to "EBITDA" shall refer to the EBITDA of the Borrower
and the other Restricted Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
"Eligible Assignee" means (a) with respect to any assignment of a Revolving
Commitment, either (i) a Revolving Lender, (ii) an Affiliate of a Revolving
Lender, (iii) a Revolving Lender Approved Fund, and (iv) any other Person (other
than a natural person) which has been consented to in writing by the
Administrative Agent and the Issuing Bank, such consent not to be unreasonably
withheld or delayed, and (b) with respect to any assignment of any portion of
the Aggregate Term Loans, either (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural person)
which has been consented to in writing by the Administrative Agent, such consent
not to be unreasonably withheld or delayed; provided that, notwithstanding the
foregoing, "Eligible Assignee" shall not include (x) the Borrower or any of the
Borrower's Affiliates, Subsidiaries or TV One or (y) any Person who is
reasonably determined by the Borrower to be a direct competitor of the Borrower
or any of the Borrower’s Affiliates, Subsidiaries or TV One and identified as
such by written notice, from time to time, to the Administrative Agent.
 
"Environmental Laws" means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to the effect of the environment on human health.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
"ERISA Event" means, with respect to the Borrower or any Subsidiary, (a) any
"reportable event", as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the
30-day notice period is waived); (b) the existence with respect to any Plan of
an "accumulated funding deficiency" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d)of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
 
10

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Note Holders” means the holders of the Exchange Notes.
 
“Exchange Notes” means those certain 12.5%/15.0% Senior Subordinated Notes due
2016, issued by the Borrower in connection with the Note Exchange in the
aggregate original principal amount of up to $291,510,000.00, together with any
additional such notes issued with respect to interest on the Exchange Notes, in
accordance with terms of the Exchange Notes Indenture.
 
“Exchange Notes Documentation” means any and all agreements relating to the
Exchange Notes Subordinated Indebtedness, including but not limited to the
Exchange Notes, the Exchange Notes Indenture and the Exchange Notes Guaranties.
 
“Exchange Notes Guaranties” means any and all guaranties of the Exchange Notes
Subordinated Indebtedness.
 
“Exchange Notes Indenture” means that certain Indenture, dated as of November
24, 2010, among the Borrower, the Restricted Subsidiaries and Wilmington Trust
Company, as trustee for the Exchange Note Holders, as amended from time to time
in accordance with the terms hereof and thereof.
 
“Exchange Notes Subordinated Indebtedness” means the Indebtedness owed by the
Loan Parties to the Exchange Note Holders in an original principal amount of up
to $291,510,000.00 which bears interest and has a maturity as set forth in the
Exchange Notes Indenture and together with any Indebtedness pursuant to
additional notes issued with respect to interest on the Exchange Notes.
 
"Excluded Assets" means
 
(a)             any lease, contract or property right to which any Loan Party is
a party, if and only for so long as the grant of a security interest shall
constitute or result in a breach, termination or default under any such lease,
contract or property right (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC or any other applicable Law or principles of equity), but in each case
 
 
11

--------------------------------------------------------------------------------

 
 
(i)            only to the extent each such Loan Party is contractually
prohibited from creating a Lien on the Restatement Effective Date or the date
such lease, contract or property right was acquired (so long as such prohibition
was not negotiated in anticipation of such acquisition), and
 
(ii)            provided that any security interest securing Obligations owing
to Lenders shall attach immediately to any portion of such lease, contract or
property right without further action of the Lenders at any time or from time to
time, so long as such security interest does not result, or would no longer
result, in any of the consequences specified above;
 
(b)             any License to which any Loan Party is a party, grantee or
beneficiary, if and only for so long as either (x) each such Loan Party is
prohibited from granting a security interest therein under applicable provisions
of the Communications Act, or (y) the grant of a security interest shall
constitute or result in a breach, termination or default under any such License
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable Law or principles of equity), provided that this definition of
"Excluded Assets" shall not include:
 
(i)            any rights and remedies incident or appurtenant to any such
Licenses or any rights to receive any or all proceeds derived from, or in
connection with, any Disposition of all or any portion of any such Licenses or
any Station, and
 
(ii)            any security interests securing Obligations owing to Lenders
shall attach immediately to any portion of such Licenses without further action
of the Lenders at any time or from time to time, so long as such attachment does
not result, or would no longer result, in any of the consequences specified
above;
 
(c)             any “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) or 1(d) of the Lanham Act has been filed and accepted, to the
extent that, and solely during the period for which, any assignment of or grant
of a security interest in such “intent to use” application prior to such filing
and acceptance would violate the Lanham Act or cause any abandonment or
invalidation of such registration; and
 
(d)             all Excluded Ownership Interests.
 
"Excluded Ownership Interests" means (a) all Equity Interests in any Subsidiary
of an Unrestricted Subsidiary and (b) minority Equity Interests in Persons that
are not Subsidiaries of the Borrower or any of its Restricted Subsidiaries but
only to the extent such Person is contractually prohibited from creating a Lien
in such minority Equity Interests, so long as the Borrower (1) does not
encourage the creation of any such contractual prohibitions and (2) requests no
such contractual prohibitions be instituted (other than in each of (1) and (2)
preceding, those contractual prohibitions in existence on the Restatement
Effective Date).
 
 
12

--------------------------------------------------------------------------------

 
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated) and franchise taxes
imposed on it (in lieu of net income taxes), by the United States of America (or
any political subdivision thereof) or by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender's
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a).
 
“Existing Credit Agreement” has the meaning set forth in the Introductory
Statement.
 
“Existing Letters of Credit” means each letter of credit issued under the
Existing Credit Agreement that is outstanding immediately prior to the
Restatement Effective Date as set forth on Schedule 1.01 and each renewal of
such letter of credit, each of which shall be deemed, on and after the
Restatement Effective Date, to have been issued hereunder.
 
“Existing Revolving Loans” has the meaning as set forth in the Introductory
Statement.
 
“Existing Term Loans” has the meaning as set forth in the Introductory
Statement.
 
"Fair Market Value" means with respect to any asset or property, the sale value
that would be obtained in an arm's length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy.  All determinations in the covenants of Fair Market
Value shall be made by the Board of Directors of the Borrower and shall be
evidenced by a resolution of such Board set forth in a certificate of the
President, a Vice President or a Financial Officer delivered to the
Administrative Agent, upon which the Administrative Agent may conclusively rely.
 
"FCC" means the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
 
"FCC License" means any radio broadcast service, community antenna relay
service, broadcast auxiliary license, earth station registration, business
radio, microwave or special safety radio service license issued by the FCC
pursuant to the Communications Act.
 
 
13

--------------------------------------------------------------------------------

 
 
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
"Fee Letters" means those certain letter agreements between the Borrower and the
Administrative Agent and the Borrower and the Syndication Agent, and any other
fee letters entered into among the Borrower and the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents from time to time.
 
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Restricted Subsidiaries as of the date of determination thereof, the ratio of
(i) EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
completed four fiscal quarters for which financial statements are available to
(ii) Fixed Charges for such period.
 
"Fixed Charges" means, with respect to any Person, for any period, the sum of
(a) Debt Service of such Person for such period, plus (b) cash taxes paid by
such Person for such period, plus (c) Capital Expenditures of such Person for
such period, plus (d) cash Restricted Payments made during such period;
provided, however, that any Acquisition and any Disposition, any related
issuance of Equity Interests on which such cash Restricted Payments may be made,
and any Indebtedness assumed by such Person in connection with any Acquisition,
shall be deemed to have occurred on the first day of such period.  Unless
otherwise specified, all references to "Fixed Charges" shall refer to the Fixed
Charges of the Borrower and its Restricted Subsidiaries.  For purposes of
determining the Fixed Charge Coverage Ratio under this Agreement, subject to
adjustment as provided for events occurring following the Restatement Date,
Fixed Charges for the fiscal quarter ended March 30, 2010 shall be deemed to be
$16,500,000; Fixed Charges for the fiscal quarter ended June 30, 2010 shall be
deemed to be $16,200,000; Fixed Charges for the fiscal quarter ended September
30, 2010 shall be deemed to be $16,500,000; and Fixed Charges for the fiscal
quarter ended December 31, 2010 shall be deemed to be $14,800,000 plus cash
taxes paid by the Borrower and its Restricted Subsidiaries for the fiscal
quarter ended December 31, 2010, plus Capital Expenditures of the Borrower and
its Restricted Subsidiaries for the fiscal quarter ended December 31, 2010.
 
"Foreign Lender" means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
"GAAP" means generally accepted accounting principles in the United States of
America.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra–national bodies such as the European Union or the European Central
Bank).
 
 
14

--------------------------------------------------------------------------------

 
 
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business.
 
"Guarantee and Collateral Agreement" means that certain Guarantee and Collateral
Agreement dated as of June 13, 2005, executed, delivered, supplemented or
amended by the Borrower and each other Loan Party as required pursuant to the
terms hereof, as the same may be further amended, restated, supplemented or
otherwise modified from time to time.
 
"Hazardous Materials"  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Hughes" means Catherine L. Hughes.
 
"Hughes/Liggins Family" means (a) Hughes, (b) Liggins, (c) parents, siblings,
spouse, lineal descendants and adoptive children of either Hughes or Liggins,
(d) any trust established by Hughes or Liggins for the benefit of any of the
individuals described in clauses (a) through (c), (e) Hughes's or Liggins's
executor, administrator, heir, trustee or personal representative to whom the
estate of Hughes or Liggins is transferred at death or (f) any family limited
partnership established by Hughes or Liggins solely for estate planning
purposes, the general and limited partners of which are limited to individuals
described in clauses (a) through (c).
 
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or non–cash barter arrangements incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, to the extent of the
value of the property subject to such Lien, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of unpaid reimbursement obligations for and undrawn amounts available
under letters of credit and letters of guaranty, (i) all obligations, contingent
or otherwise, of such Person in respect of bankers' acceptances and (j) all
obligations of such Person under any Swap Agreement.  For all purposes hereof,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or a
limited liability company) in which such Person is a general partner or a joint
venturer to the extent such Person is liable therefor.
 
 
15

--------------------------------------------------------------------------------

 
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Information Memorandum" means the Confidential Information Memorandum dated
April [___], 2005 relating to the Borrower and the Transactions.
 
"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
 
"Interest Payment Date" means the last day of each calendar month; provided,
that if such day is not a Business Day, on the next succeeding Business Day.
 
"Interest Period" means with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a LIBOR
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a LIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower's
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
"Internet Operations Subsidiary" means a direct or indirect Subsidiary of the
Borrower that (i) conducts and operates its business primarily as an
internet-related business (together with such business and activities as may be
directly related thereto) and (ii) is either a Wholly Owned Subsidiary or a
majority-owned Subsidiary as permitted in accordance with the terms of this
Agreement.
 
"Investment" means, in any Person, any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are recorded
as accounts receivable on the balance sheet of the lender) or other extensions
of credit (including by way of a Guarantee or similar arrangement) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or any
purchase or acquisition of Equity Interests, Indebtedness or other similar
instruments issued by such Person.  For purposes of Section 6.08, any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer, in each case as determined in good
faith by the Board of Directors of the Borrower.
 
 
16

--------------------------------------------------------------------------------

 
 
"Issuing Bank" means Wells Fargo Bank. N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
 
"Law" means all applicable statutes, laws, ordinances, regulations, rules,
guidelines, orders, writs, injunctions, or decrees of any Governmental
Authority.
 
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
"LC Exposure" means, at any time, the sum (without duplication) of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all drafts which have been presented or accepted
under Letters of Credit, but not yet paid plus (c) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
"Lenders" means, collectively, the Revolving Lenders, the Term Lenders and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
 
"Letter of Credit" means any standby letter of credit issued pursuant to this
Agreement which shall be deemed to include the Existing Letters of Credit.
 
"LIBO Rate" means, with respect to the Interest Period for a LIBOR Loan, a rate
per annum equal to the greater of (x) 1.00% per annum and (y) the quotient of
(A) (i) the British Bankers’ Association Interest Settlement Rate per annum at
which Dollar deposits are offered in London, England to prime banks in the
London Interbank Market for such Interest Period as displayed on Reuters LIBOR01
Page 3750 (or on any successor or substitute page of such page) as of 11:00 a.m.
(London time) two (2) Business Days before the first day of such Interest Period
in an amount substantially equal to the Administrative Agent’s portion of such
LIBOR Loan comprising part of such Borrowing to be outstanding during such
Interest Period, or (ii) if the rate described in clause (A)(i) does not appear
on Reuters LIBOR01 Page 3750 (or on any successor or substitute page of such
page) on any relevant date of determination, the average of the rates at which
Dollar deposits approximately equal in principal amount to the Administrative
Agent’s portion of such LIBOR Loan and for a maturity equal to the applicable
Interest Period are offered to the Lending Office of the Administrative Agent in
immediately available funds in the London Interbank Market for Eurodollars at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period, in each case divided by (B) one (1) minus
the applicable statutory reserve requirements of the Administrative Agent,
expressed as a decimal (including without duplication or limitation, basic,
supplemental, marginal and emergency reserves), from time to time in effect
under Regulation D or similar regulations of the Board.  It is agreed that for
purposes of this definition, LIBOR Loans made hereunder shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D) and to be
subject to the reserve requirements of Regulation D.
 
 
17

--------------------------------------------------------------------------------

 
 
"LIBOR", when used in reference to any Loan or Borrowing (as described in
Section 1.02), refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.
 
"License" means as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
"License Subsidiaries" means any Wholly Owned Restricted Subsidiary of the
Borrower organized by the Borrower for the sole purpose of holding FCC Licenses,
other Necessary Authorizations, and certain Operating Agreements and other
assets incidental thereto as described in Section 3.15.
 
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, preferential arrangement, charge or security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.
 
"Liggins" means Alfred C. Liggins, III.
 
"LMA Agreement" means any time brokerage agreement, local marketing agreement,
local market affiliation agreement, joint sales agreement, joint operating
agreement or joint operating venture for the operation of a radio station or
related or similar agreements entered into, directly or indirectly, between any
Loan Party and any other Person other than another Loan Party.
 
"Loan Documents" means this Agreement, the Amendment and Restatement Agreement,
each Note, the Guarantee and Collateral Agreement, all UCC financing statements,
any Swap Agreements with any Lenders relating to the Loans, the Fee Letters, all
letter of credit applications with the Issuing Bank, each Compliance
Certificate, each Perfection Certificate, all certificates executed and
delivered by any of the Loan Parties in connection with any Loan Document, any
other agreements between any of the Loan Parties and the Administrative Agent or
any Lender in respect of fees or the reimbursement of costs and expenses in
connection with the transactions contemplated hereby and any and all other
documents, instruments, certificates and agreements now or hereafter executed
and delivered by any Loan Party pursuant to or in connection with (i) any of the
foregoing, (ii) the Collateral or (iii) the granting of any security interest or
Lien to secure any of the Obligations.
 
 
18

--------------------------------------------------------------------------------

 
 
"Loan Parties" means the collective reference to the Borrower and the Restricted
Subsidiaries.
 
"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
"Material Adverse Effect" means (a) any material adverse effect upon the
validity or enforceability of any Loan Document or the rights and remedies of
the Lenders thereunder, (b) any material adverse effect on the business,
condition (financial or otherwise), operations, performance, property or assets
of the Borrower and the Restricted Subsidiaries taken as a whole or (c) any
material adverse effect upon the ability of any Loan Party to perform its
obligations under any Loan Document.
 
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000.  For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
"Maturity Date" means the earlier of (a) six months prior to the scheduled
maturity of the 2001 Senior Subordinated Notes (unless the 2001 Senior
Subordinated Notes have been refinanced or repurchased prior to such date) and
(b) June 30, 2012.
 
“Maximum Permitted Cash Balance” means (a) $10,000,000 prior to the repayment in
full, in cash, of the Tranche A Revolving Loans and the Tranche B Revolving
Loans, if applicable, and the termination of the Tranche B Revolving
Commitments, and (b) thereafter, $15,000,000.
 
"Moody's" means Moody's Investors Service, Inc.
 
“Mortgage” means any mortgage or deed of trust by the Borrower or any of its
Subsidiaries in favor of the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent.
 
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
"Necessary Authorization" means any License, consent or order from, or any
filing, recording or registration with, any Governmental Authority (including,
without limitation, the FCC) necessary to the conduct of any Loan Party's
business or for the ownership, maintenance and operation by any Loan Party of
its Stations and other properties or to the performance by any Loan Party of its
obligations under any LMA Agreement to which it is a party.
 
 
19

--------------------------------------------------------------------------------

 
 
"Net Cash Proceeds" means:
 
(a) in connection with any Disposition or Recovery Event, the aggregate cash
proceeds received by the Borrower or a Restricted Subsidiary in respect of such
Disposition or Recovery Event, which amount is equal to the excess, if any, of:
(i) the cash received by the Borrower or a Restricted Subsidiary (including any
cash payments received by way of deferred payment pursuant to, or monetization
of, a note or installment receivable or otherwise, but only as and when
received) in connection with such Disposition or Recovery Event, minus (ii) the
sum of (A) the amount of any Indebtedness including any premium thereon and fees
and expenses associated therewith which is required to be repaid by the Borrower
or a Restricted Subsidiary in connection with such Disposition, plus (B) the
out-of-pocket expenses incurred by the Borrower or a Restricted Subsidiary in
connection with such Disposition or Recovery Event, plus (C) provision for
taxes, including income taxes, attributable to the Disposition or Recovery Event
or attributable to required prepayments or repayments of Indebtedness with the
proceeds of such Disposition or Recovery Event, plus (D) a reasonable reserve
for the after-tax costs of any indemnification payments (fixed or contingent)
attributable to the seller's indemnities to the purchaser in respect of such
Disposition or Recovery Event undertaken by the Borrower or any of the
Restricted Subsidiaries in connection with such Disposition or Recovery Event;
or
 
(b) in connection with any issuance or sale of Equity Interests or debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of reasonable attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
 
For purposes of this definition and amounts due under Section 2.11, the
following are deemed to be cash: (x) the assumption of Indebtedness of the
Borrower or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on such Indebtedness in connection with
such Disposition (other than customary indemnification provisions relating
thereto that do not involve the repayment of funded Indebtedness) and
(y) securities or notes received by the Borrower or any Restricted Subsidiary
from the transferee that are promptly converted by the Borrower or such
Restricted Subsidiary into cash.
 
"Note" has the meaning assigned to such term in Section 2.10(e).
 
“Note Exchange” means the exchange of certain of the 2001 Senior Subordinated
Notes and the 2005 Senior Subordinated Notes for Exchange Notes pursuant to the
terms of the Amended and Restated Exchange Offer and Consent Solicitation
Statement and Offering Memorandum issued by the Borrower and dated as of
November 5, 2010.
 
"Obligations" means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and the LC
Exposure and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and the LC
Exposure and all other obligations and liabilities of any Loan Party to the
Administrative Agent or to any Lender (or, in the case of any Swap Agreement,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Swap Agreement entered into with any Lender
(or any Affiliate of any Lender) or any other document executed and delivered by
any Loan Party in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by any Loan Party pursuant hereto) or otherwise.
 
 
20

--------------------------------------------------------------------------------

 
 
"Operating Agreement" means an agreement substantially in the form of Exhibit B.
 
"Operating Lease" means any lease that is an operating lease in accordance with
GAAP and that has an initial or remaining noncancellable lease term in excess of
one year.
 
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Participant" has the meaning assigned to such term in Section 9.04(c).
 
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
"Perfection Certificate" means a perfection certificate duly executed by each
Loan Party, in the form of Exhibit D attached hereto and delivered to the
Administrative Agent pursuant to Section 4.01(k).
 
"Permitted Acquisitions" has the meaning given to such term in Section 6.07.
 
"Permitted Investments" means:
 
(a) any Investment in the Borrower or any Restricted Subsidiary;
 
(b) any Investment in Cash Equivalents;
 
(c) any Investment in a Person if, as a result of such Investment, (i) such
Person becomes a Restricted Subsidiary of the Borrower, or (ii) such Person
either (A) is merged, consolidated or amalgamated with or into the Borrower or
one of its Restricted Subsidiaries and the Borrower or such Restricted
Subsidiary is the surviving Person or the surviving Person becomes a Restricted
Subsidiary, or (B) transfers or conveys all or substantially all of its assets
to, or is liquidated into, the Borrower or one of its Restricted Subsidiaries;
 
(d) any Investment in accounts and notes receivable acquired in the ordinary
course of business;
 
(e) extensions of trade credit in the ordinary course of business;
 
 
21

--------------------------------------------------------------------------------

 
 
(f) loans and advances to employees of the Borrower or any Restricted Subsidiary
in the ordinary course of business not in excess of $5,000,000 in the aggregate
at any time outstanding;
 
(g) Investment of the Borrower and its Subsidiaries in Reach Media in existence
on the Restatement Effective Date in an aggregate amount up to $25,425,561.38,
which amount equals the Fair Market Value (on the date of such initial
investment) of the equity issued by the Borrower to finance the purchase of
Equity Interests in Reach Media prior to the Restatement Effective Date; and
 
(h) Investments of the Borrower and its Subsidiaries in TV One in existence on
the Restatement Effective Date (for the avoidance of doubt, such cash amount
equals approximately $60,300,000).
 
"Permitted Line of Business" has the meaning given to such term in Section 6.11.
 
“Permitted Preferred Stock” means preferred stock of the Borrower which (a) does
not provide for the cash payment of dividends prior to December 31, 2012 and (b)
is not mandatorily redeemable, if ever, prior to December 31, 2012.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
 
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A. as its prime rate in effect at its office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being
effective.  The Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks.
 
"Purchase Money Indebtedness" means Indebtedness of the Borrower and the
Restricted Subsidiaries incurred in connection with the purchase of property or
assets for the business of the Borrower and the Restricted Subsidiaries.
 
"Purchase Money Lien" means any Lien securing solely Purchase Money
Indebtedness; provided that (a) any such Lien attaches concurrently with the
acquisition of the subject property, (b) such Lien attaches solely to the
property so acquired in such transaction and (c) the principal amount of the
Indebtedness secured thereby does not exceed 100% of the cost of such property.
 
"Reach Media" means Reach Media, Inc., a Texas corporation.
 
"Reach Media Documents" means, collectively, the Stock Purchase Agreement; that
certain Escrow Agreement between Reach Media Holdco, the selling shareholders of
Reach Media and the Escrow Agent named therein; the Reach Shareholders
Agreement; and each other document related thereto.
 
 
22

--------------------------------------------------------------------------------

 
 
"Reach Media Holdco" means Radio One Media Holdings, LLC, a Delaware limited
liability company.
 
"Reach Media Percentage" means (a) at any time the Borrower owns, directly or
indirectly, 51% or more of the Equity Interests of Reach Media, the Borrower's
ownership percentage of the Equity Interests of Reach Media or (b) at any time
the Borrower owns, directly or indirectly, less than 51% of the Equity Interests
of Reach Media, 0%.
 
“Reach Media Put” means the put rights of the Minority Shareholders (as defined
in the Reach Shareholders Agreement) pursuant to Section 13.1 of the Reach
Shareholders Agreement.
 
"Reach Shareholders Agreement" means that certain Shareholders Agreement dated
as of February 28, 2005 by and among Reach Media and the shareholders of Reach
Media named therein.
 
"Recovery Event" means any settlement of or payment in respect of a condemnation
or taking or a property insurance claim or casualty insurance claim relating to
any property or asset or rights therein of the Borrower or any of the Restricted
Subsidiaries.
 
"Register" has the meaning set forth in Section 9.04(b).
 
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
"Reinvestment Deadline" has the meaning assigned to such term in
Section 2.11(d).
 
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
 
"Required Lenders" means, at any time, Lenders having Aggregate Term Loans,
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Aggregate Term Loans, Revolving Credit
Exposures and unused Revolving Commitments at such time.
 
“Required Revolving Lenders” means, at any time, Revolving Lenders representing
more than 50% of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.
 
“Restatement Effective Date” has the meaning as set forth in Section 4.01.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, repurchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any option, warrant
or other right to acquire any such Equity Interests in the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
"Restricted Subsidiaries" means the direct and indirect Subsidiaries of the
Borrower other than an Unrestricted Subsidiary.
 
"Revolving Commitment" means, with respect to a Lender, such Lender’s Tranche A
Revolving Commitment, Tranche B Revolving Commitment or Tranche C Revolving
Commitment, as applicable.
 
"Revolving Credit Exposure" means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender's Revolving
Loans and its LC Exposure at such time.
 
"Revolving Lender" means a Lender that has a Revolving Commitment or that holds
Revolving Loans or is the Issuing Bank.
 
"Revolving Lender Approved Fund" means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in commercial loans
and similar extensions of credit in the ordinary course of its business and that
is administered or managed by (a) a Revolving Lender, (b) an Affiliate of a
Revolving Lender or (c) an entity or an Affiliate of an entity that administers
or manages a Revolving Lender.
 
"Revolving Loan" means any Tranche A Revolving Loan, Tranche B Revolving Loan or
Tranche C Revolving Loan.
 
"Sale and Leaseback Transaction" means a transaction whereby any Person becomes
liable with respect to any lease, whether an Operating Lease or a capital lease,
or any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which (a) such Person has sold or transferred or is to sell
or transfer to any other Person or (b) such Person intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by such Person to any other Person in connection with such
lease.  Unless otherwise specified, all references to "Sale and Leaseback
Transaction" shall refer to the Sale and Leaseback Transaction of the Borrower
and its Restricted Subsidiaries.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"SEC" means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
 
24

--------------------------------------------------------------------------------

 
 
"Senior Debt" means for any Person on a consolidated basis as of the date of any
determination, the aggregate amount of all outstanding Indebtedness of such
Person other than Subordinated Debt of such Person.
 
"Senior Leverage Ratio" means, as of any date, the ratio of (a) the sum of all
Senior Debt of the Borrower, the Restricted Subsidiaries and TV One as of such
date; provided, that, any Indebtedness of TV One shall be excluded from such
calculation if the aggregate total of the TV One Indebtedness is less than or
equal to $120,000,000 (if the aggregate total of TV One Indebtedness is greater
than $120,000,000, the entirety of such TV One Indebtedness shall be included in
such calculation) to (b) EBITDA of the Borrower and the Restricted Subsidiaries
for the most recently completed four fiscal quarters for which financial
statements are available, provided that, notwithstanding the foregoing, the
Senior Leverage Ratio shall be calculated to only include the Reach Media
Percentage of the Senior Debt, and determined on a comparable basis, as Senior
Debt is included for the Borrower and its Restricted Subsidiaries pursuant to
terms of this Agreement.
 
"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged.  In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
"Station" means a radio station operated to broadcast commercial radio
programming over radio signals within a specified geographic area.
 
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
 
25

--------------------------------------------------------------------------------

 
 
"Stock Purchase Agreement" means that certain Stock Purchase Agreement between
the Borrower and the selling shareholders of Reach Media, dated November 19,
2004, as amended and in effect on the Restatement Effective Date.1
 
"Subordinated Debt" means, with respect to any Person, any Indebtedness of such
Person if the instrument creating or evidencing such Indebtedness or pursuant to
which such Indebtedness is outstanding expressly provides that such Indebtedness
is (a) if incurred by the Borrower, subordinated in right of payment to the
Obligations or (b) if incurred by a Restricted Subsidiary, subordinated in right
of payment to the guarantee and other obligations made by such Restricted
Subsidiary pursuant to the Guarantee and Collateral Agreement and the
Obligations, as the same relate to a Restricted Subsidiary.
 
“Subordinated Note Holders” means the 2001 Senior Subordinated Note Holders, the
2005 Senior Subordinated Note Holders and the Exchange Note Holders.
 
“Subordinated Note Indebtedness” means the 2001 Senior Subordinated
Indebtedness, the 2005 Senior Subordinated Indebtedness and the Exchange Notes
Subordinated Indebtedness.
 
“Subordinated Notes” means the 2001 Senior Subordinated Notes, the 2005 Senior
Subordinated Notes and the Exchange Notes.
 
"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the Equity Interests or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
 
"Subsidiary" means any subsidiary of the Borrower.
 
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
"Swap Termination Value" means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
 
"Syndication Agent" means Bank of America, N.A., in its capacity as syndication
agent.
 
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
"Term Lender" means a Lender that holds a Term Loan.
 
"Term Loan" means a Tranche A Term Loan or a Tranche B Term Loan.
 
"Total Leverage Ratio" means, as of any date, the ratio of (a) the sum of all
Indebtedness of the Borrower, the Restricted Subsidiaries and TV One as of such
date; provided, that, any Indebtedness of TV One shall be excluded from such
calculation if the aggregate total of the TV One Indebtedness is less than or
equal to $120,000,000 (if the aggregate total of TV One Indebtedness is greater
than $120,000,000, the entirety of such TV One Indebtedness shall be included in
such calculation) to (b) EBITDA of the Borrower and the Restricted Subsidiaries
for the most recently completed four fiscal quarters for which financial
statements are available; provided that, notwithstanding the foregoing, the
Total Leverage Ratio shall be calculated to only include the Reach Media
Percentage of the Indebtedness, and determined on a comparable basis, as
Indebtedness is included for the Borrower and its Restricted Subsidiaries
pursuant to terms of this Agreement.
 
"Tranche A Revolving Loan Availability Period" means the period from and
including the Restatement Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the Tranche A Revolving
Commitments.
 
“Tranche A Revolving Credit Exposure” means, with respect to a Tranche A
Revolving Lender at any time, the sum of the outstanding principal amount of
such Lender's Tranche A Revolving Loans and its LC Exposure at such time.
 
“Tranche A Revolving Lender” means a Lender that has a Tranche A Revolving
Commitment or that holds a Tranche A Revolving Loan or is the Issuing Bank.
 
“Tranche A Revolving Loan” means a Loan made pursuant to Section 2.01(a)(i).
 
 
27

--------------------------------------------------------------------------------

 
 
“Tranche A Revolving Commitment” means, with respect to a Lender, the commitment
of such Lender to make Tranche A Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Tranche A Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09  or Section 2.11 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
amount of a Lender’s Tranche A Revolving Commitment is set forth on Schedule
2.01(a), or in an Assignment and Assumption pursuant to which such Lender shall
have assumed its Tranche A Revolving Commitment, as applicable.  The aggregate
amount of the Lenders’ Tranche A Revolving Commitments is $20,000,000.
 
“Tranche A Term Loan” has the meaning set forth in Section 2.01(b).  The
aggregate amount of the Tranche A Term Loans outstanding as of the Restatement
Effective Date is $27,627,862.69.
 
“Tranche A Term Loan Lender” means a Lender that holds a Tranche A Term Loan.
 
"Tranche B Revolving Loan Availability Period" means the period from and
including December 15, 2010 to but excluding the earlier of (i) the date on
which all 2001 Senior Subordinated Notes have been exchanged, refinanced and/or
redeemed, (ii) December 31, 2010, and (iii) the termination of the Tranche B
Revolving Commitment in its entirety in accordance with the terms of this
Agreement.
 
 “Tranche B Revolving Credit Exposure” means, with respect to a Tranche B
Revolving Lender at any time, the sum of the outstanding principal amount of
such Lender's Tranche B Revolving Loans at such time.
 
“Tranche B Revolving Lender” means a Lender that has a Tranche B Revolving
Commitment or that holds Tranche B Revolving Loans.
 
“Tranche B Revolving Loan” means a Loan made pursuant to Section 2.01(a)(ii).
 
“Tranche B Revolving Commitment” means, with respect to a Lender, the commitment
of such Lender to make Tranche B Revolving Loans, expressed as an amount
representing the maximum aggregate amount of such Lender's Tranche B Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 or Section 2.11 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The amount of a Lender’s Tranche B Revolving Commitment is set
forth on Schedule 2.01(a), or in an Assignment and Assumption pursuant to which
such Lender shall have assumed its Tranche B Revolving Commitment, as
applicable.  The aggregate amount of the Lenders’ Tranche B Revolving
Commitments as of the Restatement Effective Date is $5,100,000.
 
“Tranche B Term Loan” has the meaning set forth in Section 2.01(c). The initial
aggregate amount of the Tranche B Term Loans outstanding is $323,000,000.
 
“Tranche B Term Loan Lender” means a Lender that holds a Tranche B Term Loan.
 
 
28

--------------------------------------------------------------------------------

 
 
"Tranche C Revolving Loan Availability Period" means the period from and
including March 31, 2011 to but excluding the earlier of (i) the Maturity Date,
(ii) the TV One Capital Call Completion Date, and (iii) the date of termination
of the Tranche C Revolving Commitments in its entirety in accordance with the
terms of this Agreement.
 
 “Tranche C Revolving Credit Exposure” means, with respect to a Tranche C
Revolving Lender at any time, the sum of the outstanding principal amount of
such Lender's Tranche C Revolving Loans at such time.
 
“Tranche C Revolving Lender” means a Lender that has a Tranche C Revolving
Commitment or that holds Tranche C Revolving Loans.
 
“Tranche C Revolving Loan” means a Loan made pursuant to Section 2.01(a)(iii).
 
“Tranche C Revolving Commitment” means, with respect to a Lender, the commitment
of such Lender to make Tranche C Revolving Loans, expressed as an amount
representing the maximum aggregate amount of such Lender's Tranche C Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09 or Section 2.11 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The amount of a Lender’s Tranche C Revolving Commitment is set
forth on Schedule 2.01(a), or in an Assignment and Assumption pursuant to which
such Lender shall have assumed its Tranche C Revolving Commitment, as
applicable.  The aggregate amount of the Lenders’ Tranche C Revolving
Commitments as of the Restatement Effective Date is $13,700,000.
 
"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and the
issuance of Letters of Credit hereunder.
 
"TV One" means TV One, LLC, a Delaware limited liability company.
 
“TV One Capital Call” means the Borrower’s obligation to make a Capital
Contribution (as defined in the TV One LLC Agreement) pursuant to Section 6.2 of
the TV One LLC Agreement.
 
“TV One Capital Call Completion Date” means the date on which the Borrower has
fulfilled its obligations pursuant to the TV One Capital Call.
 
“TV One LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Operating Agreement of TV One, LLC dated as of December 28,
2004, as amended and in effect on the Restatement Effective Date, and as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, but solely for purposes of determining the rights and obligations
of the Borrower and the Restricted Subsidiaries under the Loan Documents,
without giving effect to any such amendment, restatement, supplement or other
modification which is in any way materially adverse to the Borrower or any other
Loan Party or materially adverse to the rights of the Lenders under the Loan
Documents.
 
 
29

--------------------------------------------------------------------------------

 
 
"TV One Percentage" means the Borrower's beneficial ownership percentage of the
Equity Interests of TV One.
 
“TV One Puts” means collectively, the put rights of the Financial Investor
Members (as defined in the TV One LLC Agreement), the Class D Members (as
defined in the TV One LLC Agreement) and the DIRECTV Member (as defined in the
TV One LLC Agreement) pursuant to the TV One LLC Agreement.
 
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
"UCC" means the Uniform Commercial Code as from time to time in effect in the
State of New York.
 
"Unrestricted Subsidiary" means (a) Reach Media  and (b) at any time the
Borrower and its Restricted Subsidiaries own more than 50% (but less than 90%)
of its issued and outstanding equity interests, TV One, so long as (i) neither
the Borrower nor any of the Restricted Subsidiaries provides credit support for
any Indebtedness of such Unrestricted Subsidiary (including any undertaking,
agreement or instrument evidencing such Indebtedness) other than Investments
permitted by Section 6.08, (ii) such Unrestricted Subsidiary is not liable,
directly or indirectly, with respect to any Indebtedness other than Unrestricted
Subsidiary Indebtedness, (iii) such Unrestricted Subsidiary is not a party to
any agreement, contract, arrangement or understanding at such time with the
Borrower or any Restricted Subsidiary of the Borrower except for transactions
with Affiliates permitted by the terms of this Agreement unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Borrower or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Borrower and (iv) such
Unrestricted Subsidiary does not own any Equity Interest in or Indebtedness of
any Subsidiary of the Borrower that is not an Unrestricted Subsidiary.
 
"Unrestricted Subsidiary Indebtedness" means of any Unrestricted Subsidiary,
Indebtedness of such Unrestricted Subsidiary (other than a guarantee of
Indebtedness of the Borrower or any Restricted Subsidiary which is non-recourse
to the Borrower and the Restricted Subsidiaries) (i) as to which neither the
Borrower nor any Restricted Subsidiary is directly or indirectly liable (by
virtue of the Borrower or any such Restricted Subsidiary being the primary
obligor on, guarantor of, or otherwise liable in any respect of, such
Indebtedness) and (ii) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any Indebtedness of the
Borrower or any Restricted Subsidiary to declare a default on such Indebtedness
of the Borrower or any Restricted Subsidiary or cause the payment thereof to be
accelerated or payable prior to its stated maturity.
 
"Wholly Owned Restricted Subsidiary" means each Restricted Subsidiary which is a
Wholly Owned Subsidiary.
 
"Wholly Owned Subsidiary" means, with respect to any Person, (a) any corporation
of which all of the voting Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees or other governing body thereof is at the time owned or controlled by
such Person (regardless of whether such Equity Interests are owned directly or
through one or more other subsidiaries of such Person or a combination thereof),
are so owned or controlled, directly or indirectly and (b) any such partnership,
association, joint venture or other entity in which such Person owns or
controls, directly or indirectly, 100% of such interests.
 
 
30

--------------------------------------------------------------------------------

 
 
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
"Working Capital" means, with respect to any Person as of any date, the excess
of the consolidated current assets, other than cash, of such Person minus its
consolidated current liabilities, other than the current portion of long term
debt, as of such date.
 
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Tranche A
Revolving Loan") or by Type (e.g., a "LIBOR Loan") or by Class and Type (e.g., a
"LIBOR Tranche A Revolving Loan").  Borrowings also may be classified and
referred to by Class (e.g., a "Tranche A Revolving Borrowing") or by Type (e.g.,
a "Tranche A LIBOR Borrowing") or by Class and Type (e.g., a "LIBOR Tranche A
Revolving Borrowing").
 
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any Law or regulation herein shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (f) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE II                      
 
 
The Credits
 
SECTION 2.01. Commitments.
 
(a) (i)           Subject to the terms and conditions set forth herein, each
Tranche A Revolving Lender agrees to make Tranche A Revolving Loans to the
Borrower from time to time during the Tranche A Revolving Loan Availability
Period in an aggregate principal amount that will not result in (i) such
Lender's Tranche A Revolving Credit Exposure exceeding such Lender's Tranche A
Revolving Commitment or (ii) the sum of the total Tranche A Revolving Credit
Exposures exceeding the total Tranche A Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Tranche A Revolving Loans.
 
(ii) Subject to the terms and conditions set forth herein, each Tranche B
Revolving Lender agrees to make a Tranche B Revolving Loan to the Borrower from
time to time during the Tranche B Revolving Loan Availability Period in an
aggregate principal amount that (i) will not exceed such Lender’s Tranche B
Revolving Commitment or (ii) will not result in the aggregate amount of all
Tranche B Revolving Loans made hereunder exceeding the total Tranche B Revolving
Commitments.  Any amounts repaid or prepaid with respect to the Tranche B
Revolving Loans may not be reborrowed.
 
(iii) Subject to the terms and conditions set forth herein, each Tranche C
Revolving Lender agrees to make a Tranche C Revolving Loan to the Borrower from
time to time during the Tranche C Revolving Loan Availability Period in an
aggregate principal amount that (i) will not exceed such Lender’s Tranche C
Revolving Commitment or (ii) will not result in the aggregate amount of all
Tranche C Revolving Loans made hereunder exceeding the total Tranche C Revolving
Commitments.  Any amounts repaid or prepaid with respect to the Tranche C
Revolving Loans may not be reborrowed.
 
(b) Pursuant to the Existing Credit Agreement, each Tranche A Term Loan Lender
has made an Existing Term Loan to the Borrower, which Existing Term Loan is
hereby converted into a Tranche A Term Loan to the Borrower.  The Tranche A Term
Loans are not revolving in nature and any amounts repaid or prepaid thereon may
not be reborrowed.
 
(c) Subject to the terms and conditions set forth herein, each Tranche B Term
Lender has made an Existing Revolving Loan to the Borrower, which Existing
Revolving Loan is hereby converted to a Tranche B Term Loan in the same
principal amount.  The Tranche B Term Loans are not revolving in nature and any
amounts repaid or prepaid thereon may not be reborrowed.
 
SECTION 2.02. Loans and Borrowings.
 
(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Revolving Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
 
(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or LIBOR Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any LIBOR Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
(c) At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments of the applicable Class or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of six LIBOR Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03. Requests for Borrowings.
 
           To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a LIBOR
Borrowing, not later than 11:00 a.m., Charlotte, North Carolina time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., Charlotte, North Carolina time, the
date of the proposed Borrowing (or in the case of the initial Borrowing, on the
Restatement Effective Date); provided that any such notice of an ABR Tranche A
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m.,
Charlotte, North Carolina time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(a) the aggregate amount of the requested Borrowing;
 
(b) the date of such Borrowing, which shall be a Business Day;
 
(c) whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;
 
(d) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period";
 
(e) the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07; and
 
(f) if such Borrowing is a Tranche A Revolving Loan, Tranche B Revolving Loan or
Tranche C Revolving Loan.
 
 
33

--------------------------------------------------------------------------------

 
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If the Class of
Borrowing is not specified, then the Requested Borrowing shall be deemed to be
Tranche A Revolving Loans.  If no Interest Period is specified with respect to
any requested LIBOR Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Revolving Lender of the
details thereof and of the amount of such Lender's Revolving Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04. Maturity and Amortization of Aggregate Term Loans.
 
(a) Each Term Loan shall mature, and the outstanding principal amount thereof
shall be due and payable (together with interest accrued thereon), on the
Maturity Date.
 
(b) In addition, the Borrower shall make quarterly installments of principal on
the Tranche A Term Loans on the last day of each fiscal quarter of the Borrower
commencing on December 31, 2010 in a percentage amount of the principal balance
of the Tranche A Term Loans outstanding on September 30, 2007 as set forth
below:
 
Date
 
Percentage of Tranche A Term Loans Outstanding on September 30, 2007
 
September 30, 2007
December 31, 2007
March 31, 2008
June 30, 2008
1.25% on each quarterly payment date
September 30, 2008
December 31, 2008
March 31, 2009
June 30, 2009
5.00% on each quarterly payment date
September 30, 2009
December 31, 2009
March 31, 2010
June 30, 2010
6.25% on each quarterly payment date
September 30, 2010
December 31, 2010
March 31, 2011
June 30, 2011
6.25% on each quarterly payment date
September 30, 2011
December 31, 2011
March 31, 2012
6.25% on each quarterly payment date
June 30, 2012
6.25%, together with all other
outstanding and unpaid Tranche A Term Loans and all other Obligations

 
 
 
34

--------------------------------------------------------------------------------

 
 
(c) In addition, the Borrower shall make quarterly installments of principal on
the Tranche B Term Loans on the last day of each fiscal quarter of the Borrower
commencing on September 30, 2011 in a percentage amount of the principal balance
of the Tranche B Term Loans outstanding on September 30, 2011 as set forth
below:
 
Date
 
Percentage of Tranche B Term Loans Outstanding on September 30, 2011
 
September 30, 2011
December 31, 2011
March 31, 2012
0.25% on each quarterly payment date
June 30, 2012
all outstanding and unpaid Tranche B Term Loans and all other Obligations

 
SECTION 2.05. Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Tranche A Revolving Loan Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  It is understood that the
Existing Letters of Credit shall be deemed to constitute Letters of Credit
hereunder.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section), the amount of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $5,000,000 and (ii) the sum of
the total Tranche A Revolving Credit Exposures shall not exceed the total
Tranche A Revolving Commitments.
 
 
35

--------------------------------------------------------------------------------

 
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Tranche A Revolving Lenders, the Issuing
Bank hereby grants to each Tranche A Revolving Lender, and each Tranche A
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Tranche A Revolving Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Tranche A
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Tranche A
Revolving Lender's Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
clause (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Tranche A Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Charlotte, North Carolina time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Charlotte, North Carolina time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Charlotte, North Carolina time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Charlotte, North Carolina time, on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.05
that such payment be financed with an ABR Tranche A Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR Tranche
A Revolving Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Tranche A Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Tranche A Revolving Lender's Applicable Percentage
thereof.  Promptly following receipt of such notice, each Tranche A Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Tranche A Revolving
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Tranche A Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Tranche A Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this clause, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Tranche A Revolving Lenders have made payments pursuant to this
clause to reimburse the Issuing Bank, then to such Tranche A Revolving Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Tranche A Revolving Lender pursuant to this clause to reimburse the Issuing Bank
for any LC Disbursement (other than the funding of ABR Tranche A Revolving Loans
as contemplated above) shall not constitute a Revolving Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
 
 
36

--------------------------------------------------------------------------------

 
 
(f) Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower that are caused by the Issuing Bank's
gross negligence or willful misconduct in connection with determining whether
drafts and other documents presented under a Letter of Credit are forged,
fraudulent or invalid, or comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Tranche A Revolving Lenders with respect to any such LC
Disbursement.
 
 
37

--------------------------------------------------------------------------------

 
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
clause (e) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this clause shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
clause (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Tranche A Revolving Lender to the extent of such payment.
 
(i) Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
clause, the Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to 110% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 2.06. [Intentionally Omitted].
 
SECTION 2.07. Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Charlotte, North Carolina time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Charlotte, North Carolina and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then such amount so paid
shall constitute such Lender's Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 2.08. Interest Elections.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBOR Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and
 
(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term "Interest Period".
 
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month's duration.
 
 
40

--------------------------------------------------------------------------------

 
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
 
SECTION 2.09. Termination and Reduction of Revolving Commitments.
 
(a) Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, any
Revolving Commitment; provided that (i) each reduction of such Revolving
Commitment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrower shall not terminate or reduce
such Revolving Commitment if, after giving effect to any concurrent prepayment
of the applicable Revolving Loans in accordance with Section 2.11, the sum of
the applicable Revolving Credit Exposure would exceed the total of the
applicable Revolving Commitment.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Revolving Commitment under clause (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Revolving Lenders of the contents thereof.  Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of any Revolving Commitment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of any Revolving
Commitment under clause (b) shall be permanent.  Each reduction of a Revolving
Commitment shall be made ratably among the applicable Revolving Lenders in
accordance with their respective Revolving Commitments.
 
 
41

--------------------------------------------------------------------------------

 
 
(d) The Tranche B Revolving Commitment shall be reduced by an amount equal to
the Net Cash Proceeds from the Disposition of each Station set forth on Schedule
2.09 pursuant to Section 6.05(c) on the date the Borrower or any of its
Subsidiaries receives such Net Cash Proceeds; provided, that if any Tranche B
Revolving Loans are outstanding, the Tranche B Revolving Commitment shall be
reduced by an amount equal to such Net Cash Proceeds applied to the prepayment
of the Tranche B Loans on the date of such prepayment in accordance with Section
2.11(d).
 
(e) If the Borrower’s Average Weekly Availability is greater than or equal to
$20,000,000 on the date on which the Borrower is obligated to fulfill the TV One
Capital Call, the Tranche C Revolving Commitment shall be permanently reduced by
the amount in excess of $20,000,000.  If the Borrower uses the proceeds of any
Subordinated Debt to fulfill any portion of the TV One Capital Call, the Tranche
C Revolving Commitment shall be permanently reduced by the amount of such
Subordinated Debt.
 
SECTION 2.10. Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Lender the then unpaid principal amount of each Revolving Loan on
the Maturity Date.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
 
(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that in the event of a conflict, the
accounts maintained pursuant to clause (c) shall prevail and provided, further,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender and such promissory note is a registered note, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent for
each such Revolving Loan or Term Loan (each, a "Note").  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 2.11. Prepayment of Loans.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with clause (g) of this Section.
 
(b) If at any time the sum of the total Tranche A Revolving Credit Exposures,
Tranche B Revolving Credit Exposures or Tranche C Revolving Credit Exposures of
all Lenders exceeds the total Tranche A Revolving Commitments, Tranche B
Revolving Commitments or Tranche C Revolving Commitments, as applicable, then in
effect, the Borrower shall, without notice or demand, immediately repay the
applicable Revolving Loans in an aggregate principal amount equal to such
excess, together with interest accrued to the date of such payment or repayment
and any amounts payable under Section 2.16. To the extent that, after giving
effect to any prepayment of the Tranche A Revolving Loans required by the
preceding sentence, the LC Exposure still exceeds the total Tranche A Revolving
Commitments, the Borrower shall, without notice or demand, immediately pay an
amount equal to such excess to the Administrative Agent as cash collateral for
the LC Exposure.  Any amounts so deposited with the Administrative Agent shall
be invested in Cash Equivalents having a one day maturity or such other Cash
Equivalents as shall be acceptable to the Administrative Agent and the Borrower.
 
(c) Promptly upon the receipt of Net Cash Proceeds from the issuance of any
Equity Interests permitted pursuant to Section 6.12, the Borrower shall notify
the Administrative Agent thereof and shall apply all such Net Cash Proceeds to
(x) pay the Obligations in accordance with Section 2.11(g) or (y) fund all or a
portion of the TV One Capital Call, the Reach Media Put obligations, or the
obligations under the TV One Puts; provided, that, any Net Cash Proceeds
received pursuant to Section 6.12(c)(iv), shall be used solely in connection
with the redemption or repayment of the 2001 Senior Subordinated Notes and/or to
prepay the Tranche B Revolving Loans.
 
(d) Promptly, but in any event within five (5) Business Days after receipt of
such Net Cash Proceeds, upon the consummation of any Disposition or the receipt
of Net Cash Proceeds from any Recovery Event by the Borrower or any Restricted
Subsidiary, the Borrower shall notify the Administrative Agent thereof and shall
apply all such Net Cash Proceeds to pay the Obligations in accordance with
Section 2.11(g); provided, however, that so long as no Default has occurred and
is continuing, the Borrower shall not be required to apply such Net Cash
Proceeds with respect to the first $1,000,000 of such Net Cash Proceeds in the
aggregate received during the term of this Agreement; provided, further, that
any Net Cash Proceeds received by the Borrower or any Subsidiary from the
Disposition of any Station set forth on Schedule 2.09, pursuant to Section
6.05(c), shall be applied first to either repay the Tranche B Revolving Loans or
to redeem or repay any 2001 Senior Subordinated Notes, and thereafter in
accordance with Section 2.11(g).
 
 
43

--------------------------------------------------------------------------------

 
 
(e) If the Borrower or any Restricted Subsidiary issues or sells any
Subordinated Debt pursuant to Section 6.02(h), within five (5) Business Days of
receipt of any proceeds from the sale of such Subordinated Debt, the Borrower
shall apply 100% of the Net Cash Proceeds of such Subordinated Debt to (i)
prepay the Loans in accordance with Section 2.11(g) and/or (ii) prior to the TV
One Capital Call Completion Date, so long as no Default has occurred and is
continuing, to satisfy the TV One Capital Call.
 
(f)  [Intentionally omitted].
 
(g) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
LIBOR Borrowing, not later than 11:00 a.m., Charlotte, North Carolina time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Charlotte, North
Carolina time, the date of prepayment.  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing, pursuant to
subsections (d) through (f) hereof, shall be applied first, to reduce the
outstanding Aggregate Term Loans on a pro rata basis, which payments shall be
credited pro rata against all remaining unpaid installments pursuant to Section
2.04(b) and (c), second, to the Tranche B Revolving Loans, third, to the Tranche
A Revolving Loans, fourth to the Tranche C Revolving Loans, and fifth, as cash
collateral for the LC Exposure; furthermore, the Tranche B Revolving Commitments
and the Tranche C Revolving Commitments shall be permanently reduced by any
amounts applied pursuant to Sections 2.11(b), (c), (d) and (e) to the Tranche B
Revolving Loans and Tranche C Revolving Loans, as applicable.  Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.13 and
any amounts payable under Section 2.16.
 
(h) If for any week, the Borrower’s Average Weekly Cash Balance exceeds the
Maximum Permitted Cash Balance, the Borrower shall promptly, but in any event
within five (5) Business Days, prepay the Revolving Loans by the amount the
Borrower’s Average Weekly Cash Balance exceeded the Maximum Permitted Cash
Balance.  Each prepayment pursuant to this subsection (h) shall be applied
first, to the Tranche B Revolving Loans, if any, second, to the Tranche A
Revolving Loans, if any, and thereafter, to the Tranche C Revolving
Loans.  Prepayments pursuant to this subsection (h) applied to reduce the
Tranche B Revolving Loans and Tranche C Revolving Loans shall permanently reduce
the Tranche B Revolving Commitments, and the Tranche C Revolving Commitments,
respectively, but payments applied to reduce the Tranche A Revolving Loans shall
not reduce the Tranche A Revolving Commitments.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
amounts payable under Section 2.16.
 
(i) If the Borrower has any Tranche C Revolving Loans outstanding on December
31, 2011, the Borrower shall repay the Tranche C Revolving Loans by (x)
$5,000,000, less any amounts already repaid pursuant to this Section 2.11, or
(y) if the total Tranche C Revolving Loans outstanding on December 31, 2011 is
less than $5,000,000, such lesser amount.  Repayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and any amounts payable
under Section 2.16.
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 2.12. Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily amount of unused Tranche A Revolving Commitment, unused
Tranche B Revolving Commitment and/or unused Tranche C Revolving Commitment of
such Revolving Lender during the period from and including the Restatement
Effective Date to but excluding the date on which the applicable Revolving
Commitment terminates; provided that, if such Revolving Lender continues to have
any Revolving Credit Exposure after its Tranche A Revolving Commitment, Tranche
B Revolving Commitment and/or Tranche C Revolving Commitment terminates, then
such commitment fee shall continue to accrue on the daily amount of such
Revolving Lender's applicable Revolving Credit Exposure from and including the
date on which its Tranche A Revolving Commitment, Tranche B Revolving Commitment
and/or Tranche C Revolving Commitment terminates to but excluding the date on
which such Revolving Lender ceases to have such Tranche A Revolving Credit
Exposure, Tranche B Revolving Credit Exposure and/or Tranche C Revolving Credit
Exposure.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
applicable Revolving Commitment terminates, commencing on the first such date to
occur after the date hereof; provided that any commitment fees accruing after
the date on which the applicable Revolving Commitment terminate shall be payable
on demand.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Tranche A Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to LIBOR Loans on the
average daily amount of such Tranche A Revolving Lender's LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Restatement Effective Date to but excluding the
later of the date on which such Tranche A Revolving Lender's Tranche A Revolving
Commitment terminates and the date on which such Tranche A Revolving Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank an issuance fee,
which shall accrue at the rate of 0.125% per annum on the face amount of the
outstanding Letters of Credit during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Tranche A Revolving Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and issuance fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Restatement Effective Date; provided
that all such fees shall be payable on the date on which the Tranche A Revolving
Commitments terminate and any such fees accruing after the date on which the
Tranche A Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this clause shall be payable within
10 days after demand.  All participation fees and issuance fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
 
45

--------------------------------------------------------------------------------

 
 
(c) The Borrower agrees to pay to the Administrative Agent for the account of
the Issuing Bank for so long as there are Lenders party to this Agreement, a
fronting fee equal to 0.125% per annum of the amount available to be drawn under
each Letter of Credit, payable quarterly in arrears, through and including the
last day of March, June, September and December of each year, on the third
Business Day following such last day, commencing on the first such date to occur
after the Restatement Effective Date.
 
(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable directly to it) for distribution, in the case of facility
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.13. Interest.
 
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.
 
(b) The Loans comprising each LIBOR Borrowing shall bear interest in the case of
a LIBOR Loan, at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
 
(c) Notwithstanding the foregoing, if (i)(A) any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, or (B) any
event or occurrence described under any of Sections 7.01(h), (i) or (j) shall
have occurred, then the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by Law or
(ii) there shall exist any Event of Default which shall be continuing, then with
respect to this subclause (ii), upon the request of the Required Lenders, then
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Law.  Interest
payable at the Default Rate shall be payable on demand of the Administrative
Agent.
 
 
46

--------------------------------------------------------------------------------

 
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
clause (c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the applicable Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall
be made as an ABR Borrowing; provided that if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
 
SECTION 2.15. Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank;
 
 
47

--------------------------------------------------------------------------------

 
 
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Loan made by it or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.17 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Bank); or
 
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or LIBOR Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
request of such Lender or the Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any lending office of such Lender
or such Lender's or the Issuing Bank's holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or the Issuing Bank's capital or on the capital of such
Lender's or the Issuing Bank's holding company, if any, as a consequence of this
Agreement, the Tranche A Revolving Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Bank's policies and the policies of such Lender's or the
Issuing Bank's holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender's or the Issuing Bank's holding company for any such
reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(g) and is
revoked in accordance therewith), or (d) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a LIBOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), minus (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
 
SECTION 2.17. Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.
 
 
49

--------------------------------------------------------------------------------

 
 
(b) Without limiting the provisions of clause (a) above, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or under any other Loan Document shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is resident for tax
purposes in the United States of America, any Foreign Lender shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
 
50

--------------------------------------------------------------------------------

 
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) On or prior to five Business Days prior to the first date on which interest
or fees are payable under this Agreement for the account of a Lender that is
organized under the laws of the United States of America or any state or other
political subdivision thereof and at such other time or times required by
applicable Law, each such Lender shall deliver to each of the Administrative
Agent and the Borrower a properly completed Internal Revenue Service Form W-9 or
successor form as will permit payments under this Agreement to be made without
withholding.
 
(g) If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority.  This
Section shall not be construed to require the Administrative Agent, any Lender
or the Issuing Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Charlotte, North Carolina time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices in Charlotte, North Carolina, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
 
51

--------------------------------------------------------------------------------

 
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender's
receiving payment of a proportion of the aggregate amount of its Loans and
participations in LC Disbursements and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact and (ii) purchase (for cash at face value) participations in
the Loans, participations in LC Disbursements and such other obligations (as
applicable) of other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, participations in LC Disbursements
and other amounts owing them (as applicable); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
clause shall apply).  Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
 
52

--------------------------------------------------------------------------------

 
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.15 or requires the
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all its interests, rights and obligations
under this Agreement and the other Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 9.04, (ii) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (iii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.16), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments thereafter, and (v) such assignment does not
conflict with applicable Law.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE III                   
 
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01. Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.  The Loan Documents have been duly executed and delivered by the Loan
Parties that are party to each such Loan Document, and each constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at Law.
 
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable Law or the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority with jurisdiction over
the Borrower or such Subsidiary, (c) will not violate or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any material payment to be made by the Borrower or
any of its Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries, other than
Liens created pursuant to the Loan Documents.
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 3.04. Financial Condition; No Material Adverse Change.
 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2009, reported on by a
Registered Public Accounting Firm, and (ii) as of and for the fiscal quarter and
the first two quarters of the fiscal year ended December 31, 20102, certified by
the Financial Officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.
 
(b) Except for events described in the Amendment and Restatement Agreement or as
previously disclosed in documents filed with the SEC, since December 31, 2009,
there has been no change in the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Subsidiaries, taken as a whole,
from that reflected in the audited consolidated balance sheet of the Borrower
and related statements of operations, stockholders' equity and cash flows for
the fiscal year ending December 31, 2009 that could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.05. Properties.
 
(a) Each of the Borrower and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except for Liens permitted under
Section 6.03.
 
(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such non–possession or infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.06. Litigation and Environmental Matters.
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement, the other Loan
Documents or the Transactions.
 
 
55

--------------------------------------------------------------------------------

 
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c) Since the Restatement Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
 
SECTION 3.07. Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all Laws applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to be in compliance individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
SECTION 3.08. Investment and Holding Company Status.  Neither the Borrower nor
any of its Subsidiaries is (a) an "investment company" as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act.
 
SECTION 3.09. Taxes.  Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.
 
SECTION 3.11. Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or the other Loan Documents or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that no assurances can be given
that such projections will be realized).
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 3.12. Ownership of Stations.  Schedule 3.12 (as supplemented from time
to time in accordance with Section 9.02(b)) completely and correctly lists each
Station owned directly or indirectly by any Loan Party.  No Loan Party owns any
Station other than the Stations so listed.
 
SECTION 3.13. Possession of Necessary Authorizations.  Each Loan Party possesses
all Necessary Authorizations (or rights thereto) used or to be used in its
business as presently conducted or necessary to permit it to own its properties
and to conduct its business as presently conducted except to the extent the
failure to so possess could not reasonably be expected to have a Material
Adverse Effect, free and clear of all Liens other than those permitted under
Section 6.03.  No Loan Party is in violation of any Necessary Authorization, and
no event has occurred which permits, or after notice or lapse of time or both
would permit, the revocation or termination of any Necessary Authorization or
right, except to the extent such violation, event, revocation or termination
could not reasonably be expected to have a Material Adverse Effect.  The
Necessary Authorizations for the Stations owned by the Borrower or any of its
Restricted Subsidiaries are valid and in full force and effect and are
unimpaired by any act, omission or condition, in each case except as could not
reasonably be expected to have a Material Adverse Effect.  The applicable Loan
Parties have timely filed all applications for renewal or extension of all
Necessary Authorizations, except to the extent that the failure to so file could
not reasonably be expected to have a Material Adverse Effect.  Except for
actions or proceedings (a) affecting the broadcasting or media industries
generally or (b) which could not reasonably be expected to have a Material
Adverse Effect, no petition, action, investigation, notice of violation or
apparent liability, notice of forfeiture, orders to show cause, complaint or
proceeding is pending or, to the best knowledge of the Borrower, threatened
before the FCC or any other forum or agency with respect to any Loan Party or
any of its Stations or seeking to revoke, cancel, suspend or modify any of the
Necessary Authorizations.  The Borrower does not know of any fact that is likely
to result in the denial of an application for renewal, or the revocation,
modification, nonrenewal or suspension of any of the Necessary Authorizations,
or the issuance of a cease-and-desist order, or the imposition of any
administrative or judicial sanction with respect to any Stations owned by the
Borrower or any Restricted Subsidiary, which could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.14. Copyright, Patent and Trademark Matters.  To the best knowledge of
each Loan Party, no Loan Party owns any copyrights, patents or trademarks that
have been registered with any Governmental Authority and no applications for
registration are pending with respect to any copyrights, patents or trademarks
owned by any Loan Party, except as set forth in Schedule 3.14 (as supplemented
from time to time in accordance with Section 9.02(b)).
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 3.15. License Subsidiaries.  All FCC Licenses and other Authorizations
issued by the FCC relating to the Loan Parties' Stations are held by a License
Subsidiary.  No License Subsidiary (a) owns or holds any assets (including the
ownership of stock or any other interest in any Person) other than Operating
Agreements and FCC Licenses and other Authorizations issued by the FCC related
to such Stations, (b) is engaged in any business other than the holding,
acquisition and maintenance of FCC Licenses and other Authorizations issued by
the FCC, (c) has any investments in any other Person other than the Borrower or
(d) owes any Indebtedness (other than Guarantees to the 2001 Senior Subordinated
Note Holders, 2005 Senior Subordinated Note Holders, the Exchange Note Holders
and the Lenders with respect to the 2001 Senior Subordinated Indebtedness, 2005
Senior Subordinated Indebtedness, Exchange Notes Subordinated Indebtedness and
the Obligations, respectively and other than Guarantees incurred pursuant to
Section 6.02(h)) to any Person other than the Borrower.
 
SECTION 3.16. Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time, (a) Schedule 3.16 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Equity Interests owned by any Loan
Party and whether such Subsidiary is a Restricted Subsidiary and (b) there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors' qualifying shares) of any
nature relating to any Capital Stock of the Borrower (to the extent such
subscriptions, options, warrants, calls, rights or other agreements or
commitments are offered by the Borrower) or any Subsidiary, except as created by
the Loan Documents or as set forth on Schedule 3.16.
 
SECTION 3.17. Use of Proceeds.
 
(a) The proceeds of the Tranche A Revolving Loans shall be used only (i) for
working capital, Capital Expenditures made in the ordinary course of business
and other lawful corporate purposes (including any Restricted Payment made as
permitted hereunder), (ii) for direct or indirect Investments permitted
hereunder (other than direct or indirect Investments in TV One) and acquisitions
permitted hereunder and (iii) to pay fees and expenses related to the
Transactions.  For the avoidance of doubt, Tranche A Revolving Loans shall not
be used for any purpose for which Tranche B Revolving Loans or Tranche C
Revolving Loans may be used pursuant to subsections (b) and (c) below.
 
(b) The proceeds of the Tranche B Revolving Loans shall be used only to redeem,
or repurchase and retire 2001 Senior Subordinated Notes; provided, that, such
2001 Senior Subordinated Notes are not exchanged pursuant to the Note Exchange
or refinanced, redeemed and/or repurchased pursuant to Sections 6.06 or
6.12(c)(iv).
 
(c) The proceeds of the Tranche C Revolving Loans shall be used only to fund the
TV One Capital Call.
 
(d) Letters of Credit will be issued only to support lawful corporate
purposes.  The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System of the United States), or extending
credit for the purpose of purchasing or carrying margin stock.  Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of assets (either of the Borrower only or
of the Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Sections 6.03 and 6.05 or subject to any restriction contained in
any agreement or instrument between Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of clauses (f) and (o)
of Article VII will be margin stock.
 
 
58

--------------------------------------------------------------------------------

 
 
SECTION 3.18. Security Documents.  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described in Section 3 thereof and proceeds of such Collateral.  In the case of
(a) the Pledged Equity Interests described in the Guarantee and Collateral
Agreement, when stock certificates representing such certificated Pledged Equity
Interests are delivered to the Administrative Agent or when financing statements
in appropriate form are filed in the offices specified on Schedule 3.18 and
(b) the other Collateral described in the Guarantee and Collateral Agreement,
when financing statements and other filings specified on Schedule 3.18 (or
otherwise notified to the Administrative Agent) in appropriate form are filed in
the offices specified on Schedule 3.18 (or otherwise notified to the
Administrative Agent), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than as described in Section 5.09)
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Equity Interests,
Liens permitted by Section 6.03).
 
SECTION 3.19. Solvency.  The Borrower is, and the Borrower and its Restricted
Subsidiaries (taken as a whole) are, on the Restatement Effective Date (after
giving effect to the Amendment and Restatement Agreement and the transactions
contemplated thereby, including the Note Exchange), and will continue to be,
Solvent.
 
SECTION 3.20. Insurance.  Each of the Borrower and its Subsidiaries is insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are customary in the businesses in which it is engaged;
and none of the Borrower or any of its Subsidiaries has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
material expenditures will have to be made in order to continue such insurance.
 
 
59

--------------------------------------------------------------------------------

 
 
ARTICLE IV                                
 
 
Conditions
 
SECTION 4.01. Restatement Effective Date.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the conditions precedent
set forth in Section 7 of the Amendment and Restatement Agreement are satisfied
(or waived in accordance with Section 9.02) (the “Restatement Effective Date”).
 
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing that increases the outstanding amount of Loans
hereunder, and of the Issuing Bank to issue, amend, renew or extend any Letter
of Credit that increases the outstanding LC Exposure, is subject to the
satisfaction or waiver of the following conditions:
 
(a) The representations and warranties of the Borrower and the other Loan
Parties set forth in this Agreement and the other Loan Documents shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representation or warranty is stated
to relate to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of such earlier date.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(c) To the extent any of the proceeds of any such Loan are used to repay or
prepay Indebtedness permitted to exist under Section 6.02(d) or Section 6.02(h),
the Borrower shall deliver to the Administrative Agent at least 10 days or more
prior to such repayment or prepayment (or such lesser time as acceptable to the
Administrative Agent), a Compliance Certificate evidencing pro-forma compliance
after giving effect to such repayment or prepayment for a period commencing the
date thereof through the Maturity Date, together with supporting projections
with respect thereto.
 
(d) The Borrower is in compliance, and will be in compliance after giving effect
to such Borrowing, or such issuance, amendment, renewal and extension of any
Letter of Credit, with the 2001 Senior Subordinated Debt Documents (including,
without limitation, the 2001 Senior Subordinated Notes Indenture), the 2005
Senior Subordinated Debt Documents (including, without limitation, the 2005
Senior Subordinated Notes Indenture), the Exchange Notes Documentation
(including, without limitation, the Exchange Notes Indenture) and all
documentation executed in connection with any junior or subordinate financing
incurred in accordance with the terms of Section 6.05, including, without
limitation, the provisions of the indentures related thereto.
 
(e) The Borrower shall deliver to the Administrative Agent a Compliance
Certificate demonstrating pro forma compliance with all covenants in this
Agreement, including, without limitation, the financial covenants contained in
Section 6.01.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a) and (b)
of this Section.
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 4.03. Additional Conditions Precedent to Tranche C Revolving
Loan.  Unless otherwise waived by the Tranche C Revolving Lenders holding a
majority of the Tranche C Commitments, the obligation of each Tranche C
Revolving Lender to make a Tranche C Revolving Loan is subject to the
satisfaction of the following conditions:
 
(a) the conditions set forth above in Sections 4.01 and 4.02, provided, that the
satisfaction of the conditions set forth in Section 7 of the Amendment and
Restatement Agreement on or prior to the Restatement Effective Date shall
constitute satisfaction of the conditions in Section 4.01 for purposes of this
clause (a);
 
(b) the grant by the Borrower and/or its Restricted Subsidiaries, to the
Administrative Agent, for the benefit of the Lenders, of a perfected first-lien
security interest in and to all equity interests in TV One owned, directly or
indirectly, by the Borrower, whether directly or through its Restricted
Subsidiaries or through any Unrestricted Subsidiary; and
 
(c) the delivery of a pledge agreement, in form and substance reasonably
satisfactory to the Administrative Agent, evidencing the pledge in clause (b)
above.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE V                    
 
 
Affirmative Covenants
 
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
 
SECTION 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent on behalf of each Lender or, at the request
of the Administrative Agent or any Lender in the event electronic posting of
documents is unavailable, to each Lender:
 
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by a Registered Public Accounting Firm of recognized national
standing (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, along with, to the extent any Unrestricted
Subsidiaries are included in the financial statements described in this
clause (a), a report with financial information sufficient to reflect the
financial condition and results of operations of such Unrestricted Subsidiaries,
in form and substance satisfactory to the Administrative Agent;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, along with, to
the extent any Unrestricted Subsidiaries are included in the financial
statements described in this clause (b), a report with financial information
sufficient to reflect the financial condition and results of operations of such
Unrestricted Subsidiaries, in form and substance satisfactory to the
Administrative Agent;
 
 
62

--------------------------------------------------------------------------------

 
 
(c) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Reach Media, and within 90 days after the end of each fiscal
year of Reach Media, the consolidated balance sheet of Reach Media and its
Subsidiaries and related statements of operations, stockholders' equity and cash
flows as of the end of and for such fiscal quarter or fiscal year and the then
elapsed portion of the fiscal year, if applicable, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Reach Media and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, along with a report with financial information sufficient
to reflect the financial condition of Reach Media and its Subsidiaries net of
any intercompany transactions with the Borrower and the other Subsidiaries, in
form and substance satisfactory to the Administrative Agent; provided, that the
Borrower shall not be required to provide any such comparative figures or
financial information in respect of any period or periods prior to the date of
the Borrower's initial investment in Reach Media;
 
(d) concurrently with any delivery of financial statements under clause (a)
or (b) above, a Compliance Certificate (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.01, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 (which change shall affect the Borrower's or any
Subsidiaries' accounting or financial reporting practices) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; (iv) setting forth a list of the
Restricted Subsidiaries and Unrestricted Subsidiaries as of the date of such
Compliance Certificate, and (v) setting forth a list of Investments as of the
date of such Compliance Certificate.
 
(e) concurrently with any delivery of financial statements under clause
(a) above, (i) a certificate of the Registered Public Accounting Firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines), and (ii) an attestation report of such Registered Public
Accounting Firm as to the Borrower's internal controls pursuant to Section 404
of Sarbanes-Oxley;
 
(f) promptly after the same become publicly available, copies of all annual and
periodic reports, SEC Form 8-K or any successor reports, proxy or financial
statements, registration statements, and final prospectuses filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
 
 
63

--------------------------------------------------------------------------------

 
 
(g) promptly upon their becoming available, the Borrower shall furnish
(i) copies of any periodic or special reports filed by any Loan Party with the
FCC or any other federal, state or local governmental agency or authority if
such reports indicate any material change in the ownership of such Loan Party,
or any materially adverse change in the business, operations, affairs or
condition of any Loan Party, and (ii) copies of any material notices and other
material communications from the FCC or any other federal, state or local
governmental agency or authority which specifically relate to any Loan Party,
any Station or any material License, and the substance of which relates to a
matter that could reasonably be expected to have a Material Adverse Effect;
 
(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement and the other Loan
Documents, as the Administrative Agent or any Lender may reasonably request;
 
(i) within 30 days after the end of each of the first two months for each fiscal
quarter of the Borrower, its consolidated balance sheet and related statements
of operations, stockholders' equity and cash flows as of the end of and for such
month and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, along with, to the extent any Unrestricted
Subsidiaries are included in the financial statements described in this
clause (i), a report with financial information sufficient to reflect the
financial condition and results of operations of such Unrestricted Subsidiaries,
in form and substance satisfactory to the Administrative Agent;
 
(j) within 60 days after the end of each fiscal year of the Borrower, a copy of
the detailed annual budget or plan in form and detail reasonably acceptable to
the Administrative Agent and cash flow projections of the Borrower and its
Subsidiaries for the next fiscal year in form and detail reasonably acceptable
to the Administrative Agent; and
 
(k) on or before the Thursday of each week, the Borrower shall deliver to the
Administrative Agent (i) a prospective 13-week cash flow projection
substantially in the form of Exhibit F and (ii) an availability compliance
certificate, substantially in the form of Exhibit G (the “Availability
Compliance Certificate”) demonstrating compliance with Section 6.01(d) for the
testing week immediately ended; provided, that if such Thursday is not a
Business Day, the Borrower shall deliver such Availability Compliance
Certificate on the following Business Day.
 
 
64

--------------------------------------------------------------------------------

 
 
SECTION 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent on behalf of each Lender or, at the request of the
Administrative Agent or any Lender in the event electronic posting of documents
is unavailable, to each Lender, prompt written notice of the following:
 
(a) promptly after Borrower obtains knowledge thereof, the occurrence of any
Default;
 
(b) promptly after Borrower obtains knowledge thereof, the filing or
commencement of any action, suit or proceeding by or before any arbitrator, the
FCC or any other Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
 
(c) promptly after Borrower obtains knowledge thereof, the occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000;
 
(d) promptly after Borrower obtains knowledge thereof, the occurrence of
material changes in the Borrower's accounting or financial reporting practices
from those in effect on the Restatement Effective Date (other than such changes
reported on a Compliance Certificate);
 
(e) the occurrence of any material Internal Control Event of which the chief
executive officer, president, or Financial Officer of the Borrower has
knowledge;
 
(f) promptly after Borrower obtains knowledge thereof, (i) any material
admonition, censure or adverse citation or order by the FCC or any other
governmental authority or regulatory agency that could reasonably be expected to
result in a Material Adverse Effect; or (ii) any competing application, petition
to deny or other opposition to any license renewal application filed by the
Borrower or any of its Subsidiaries with the FCC that could reasonably be
expected to result in a Material Adverse Effect;
 
(g) promptly after any officer of the Borrower becomes aware thereof, and in any
event within five Business Days thereafter, information and a copy of any notice
received by any Loan Party from the FCC or other Governmental Authority or any
Person that concerns (i) any event or circumstance that could reasonably be
expected to materially adversely affect any material Necessary Authorization and
(ii) any notice of abandonment, expiration, revocation, material impairment,
nonrenewal or suspension of any material Necessary Authorization, together with
a written explanation of any such event or circumstance or the circumstances
surrounding such abandonment, expiration, revocation, material impairment,
nonrenewal or suspension; and
 
(h) promptly after an officer of the Borrower obtains knowledge thereof, any
other development that results in, or could reasonably be expected to result in,
a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
 
65

--------------------------------------------------------------------------------

 
 
SECTION 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights and Licenses material to the conduct of its business; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04 or any Disposition permitted under
Section 6.05.
 
SECTION 5.04. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05. Maintenance of Properties; Insurance.  Except for Dispositions
permitted under Section 6.05, the Borrower will, and will cause each of its
Restricted Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
 
SECTION 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities in accordance with GAAP.  The
Borrower will, and will cause each of its Restricted Subsidiaries and Reach
Media and its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, in the
presence of a Financial Officer or other member of the senior management of the
Borrower, independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that so long as the Borrower, its Restricted
Subsidiaries and Reach Media and its Subsidiaries have permitted and authorized
their independent accountants to meet with the Administrative Agent or any
Lender, any failure of such independent accountants to meet with the
Administrative Agent or any Lender will not constitute a breach hereunder; and
provided, further, that so long as no Default has occurred and is continuing, no
Lender (other than an Agent) will be entitled to make such visits and
inspections more than once per calendar year.
 
SECTION 5.07. Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all Laws applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
 
66

--------------------------------------------------------------------------------

 
 
SECTION 5.08. Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used in accordance with the conditions set forth in Section 3.17.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued only to
support lawful corporate purposes.
 
SECTION 5.09. Collateral.
 
(a) To secure full and complete payment and performance of the Obligations, the
Borrower shall, and shall cause each of the Restricted Subsidiaries to, grant
and convey to and create in favor of, the Administrative Agent for the ratable
benefit of the Lenders a continuing first priority (subject, except for Equity
Interests, to any prior Liens permitted by Section 6.03) perfected Lien and
security interest in, to and on all of the assets and properties of the Borrower
and its Restricted Subsidiaries (except (i) the Excluded Assets and (ii) to the
extent prohibited by Law) including but not limited to the following:  (1) all
of the Borrower's and such Restricted Subsidiaries' present and future assets
(other than (A) the Excluded Assets; and (B) Licenses in which applicable Law
prohibits the creation of a Lien), including, without limitation, their
equipment, inventory, accounts receivable, deposit accounts, securities
accounts, instruments, general intangibles, intellectual property, owned and
leased real property (subject to Section 5.09(d)), and Investments (except as
otherwise provided in this clause (1) and clause (2) below) (in each case,
unless otherwise agreed by the Administrative Agent); and (2) all of the Equity
Interests in each Subsidiary (except the Excluded Ownership Interests) owned by
the Borrower or any other Subsidiary, now owned or hereafter acquired by the
Borrower or such other Subsidiary; provided, however, fixture filings will not
be required to be filed; provided, further, no Loan Party shall be required to
make any filings or registrations or take any other action to perfect a Lien in
motor vehicles (collectively, the "Collateral").  The parties hereto acknowledge
that the Borrower and certain of its Restricted Subsidiaries have granted
Mortgages in favor of the Administrative Agent encumbering the owned and leased
real property set forth on Schedule 5.09 hereto.
 
(b) With respect to any new Subsidiary created or acquired after the Restatement
Effective Date (other than TV One, for so long as it is an Unrestricted
Subsidiary), (i) the Borrower, and/or any Restricted Subsidiary owning the
Equity Interests of such new Subsidiary, shall promptly execute and deliver to
the Administrative Agent such supplements or amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable in
order to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Equity Interests of such new
Subsidiary, (ii) such Subsidiary shall promptly (A) execute and deliver to the
Administrative Agent a supplement to the Guarantee and Collateral Agreement and
any other documents required therein, and (B) execute and deliver to the
Administrative Agent an irrevocable power of attorney in the form executed by
the other Restricted Subsidiaries appointing the Borrower as such Subsidiary's
attorney-in-fact with respect to the execution of any and all amendments,
consents, waivers and modifications to the Guarantee and Collateral Agreement
and related agreements, (iii) the applicable Loan Party owning Equity Interests
of the new Subsidiary and such new Subsidiary shall deliver any certificates
representing the Equity Interests of such new Subsidiary and any Subsidiary of
such new Subsidiary, respectively, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the applicable Loan
Party, (iv) the applicable Loan Party shall promptly execute and deliver to the
Administrative Agent, for the benefit of the Lenders, Mortgages for all real
property owned in fee by such Loan Party and shall use commercially reasonable
efforts to deliver Mortgages for all leasehold property of such Loan Party,
(v) upon the reasonable request of the Administrative Agent, the applicable Loan
Party owning Equity Interests of the new Subsidiary and such new Subsidiary
shall take such other actions as shall be necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the assets (to the extent such assets would constitute
Collateral as described in clause (a) above and subject to any Liens permitted
by Section 6.03) of, and Equity Interests in, such new Subsidiary, and Equity
Interests in such new Subsidiary (to the extent such Equity Interests do not
constitute Excluded Ownership Interests), including, without limitation, the
filing of such Uniform Commercial Code financing statements as may be requested
by the Administrative Agent, provided, however, fixture filings will not be
required to be filed with respect to the Collateral; provided, no Loan Party
shall be required to make any filings or registrations or take any other action
to perfect a Lien in motor vehicles, and (vi) if requested by the Administrative
Agent, the Borrower shall cause to be delivered to the Administrative Agent
legal opinions relating to the matters described in the preceding clauses (i),
(ii), (iii), (iv) and (v), which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.
 
 
67

--------------------------------------------------------------------------------

 
 
(c) With respect to (i) any newly acquired assets or transfers of assets to the
Borrower or a Restricted Subsidiary (other than (A) the Excluded Assets; and
(B) Licenses in which applicable Law prohibits the creation of a Lien), and
(ii) any Subsidiary that has not previously executed the Guarantee and
Collateral Agreement that has become a Restricted Subsidiary, promptly (x) after
acquiring or receiving any such asset, or (y) after such Subsidiary becoming a
Restricted Subsidiary, as applicable, such Subsidiary shall promptly execute and
deliver or cause to be delivered to the Administrative Agent in a form
reasonably acceptable to the Administrative Agent (I) a new Guarantee and
Collateral Agreement and/or supplements to the Guarantee and Collateral
Agreement (as applicable as determined by the Administrative Agent) which grant
to the Administrative Agent a first priority perfected security interest in such
assets (subject, except for Equity Interests, to any prior Liens permitted by
Section 6.03) and (II) upon the reasonable request of the Administrative Agent,
such additional agreements, Mortgages and other documents and take such other
actions as the Administrative Agent reasonably deems necessary to establish a
valid, enforceable and perfected first priority security interest in such
Collateral (subject, except for Equity Interests, to any Liens permitted by
Section 6.03); provided, however, fixture filings will not be required to be
filed with respect to the Collateral; provided, further, no Loan Party shall be
required to make any filings or registrations or take any other action to
perfect a Lien in motor vehicles.
 
(d) Notwithstanding anything to the contrary contained herein, the Borrower
shall only be required to use commercially reasonable efforts to obtain landlord
waivers, to obtain consents to grant leasehold mortgages and to record leasehold
mortgages.
 
(e) For the avoidance of doubt, no Lien is required pursuant to this Agreement
to be created in respect of the Excluded Assets, and such Excluded Assets do not
constitute part of the Collateral.
 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 5.10. Further Assurances.  Each Loan Party shall make, execute or
endorse, and acknowledge and deliver or file, or cause the same to be done, all
such notices, certifications, documents, instruments and agreements, and shall
take or cause to be taken such other actions as the Administrative Agent may,
from time to time, deem reasonably necessary or appropriate in connection with
this Agreement or any of the other Loan Documents and the obligation of such
Loan Party to carry out the terms and conditions of this Agreement and the other
Loan Documents to which it is a party, including, without limitation, each Loan
Party shall perform such acts and duly authorize, execute, acknowledge, deliver,
file and record such additional assignments, security agreements, pledge
agreements, financing statements, and other agreements, documents, instruments
and certificates as the Administrative Agent may deem reasonably necessary or
appropriate in order to create, perfect and maintain the Liens in favor of the
Administrative Agent for the ratable benefit of the Lenders in and to the
Collateral and preserve and protect the rights and remedies of the Lenders
hereunder, under the other Loan Documents and in and to the Collateral.  Each
Loan Party acknowledges that certain transactions contemplated by this Agreement
and the other Loan Documents, and certain actions which may be taken by the
Administrative Agent or the Lenders in the exercise of their rights and remedies
under this Agreement or any other Loan Document, may require the consent of the
FCC.  If the Administrative Agent reasonably determines that the consent of the
FCC is required in connection with the execution, delivery or performance of any
of the aforesaid documents or any documents delivered to the Administrative
Agent or the Lenders in connection therewith or as a result of any action which
may be taken or be proposed to be taken pursuant thereto, then each Loan Party,
at its sole cost and expense, shall use its reasonable efforts to secure such
consent and to cooperate with the Administrative Agent and the Lenders in any
such action taken or proposed to be taken by the Administrative Agent or any
Lender.
 
SECTION 5.11. Hedging Obligation.  The Borrower shall maintain in full force and
effect the Swap Agreement to which it is a party on the Restatement Effective
Date in the notional amount of $25,000,000.00.  The Borrower will not enter into
any Swap Agreement which would effectively convert fixed rate Indebtedness to
floating rate Indebtedness.
 
SECTION 5.12. Lender Update Calls.  Upon the request of the Administrative
Agent, the senior management of the Borrower shall participate in a conference
call with the Administrative Agent and the Lenders, which call shall include a
question and answer session (i) promptly after the delivery of the quarterly
financial statements, and in any event, within fifty (50) days after the end of
the first three fiscal quarters of the Borrower, (ii) promptly after delivery of
the annual financial statements and an annual budget plan, and in any event,
within one hundred and five (105) days after the end of the fiscal year of the
Borrower and (iii) at such other times as the Agent may reasonably request.  On
the call, the Borrower shall present and discuss with the Administrative Agent
and the Lenders, among other things, the most recent annual budget plan,
quarterly financial results, three-month liquidity forecast and otherwise report
on performance and development during such period and significant developments
since the last such call.
 
SECTION 5.13. Payment Practices.  The Borrower shall and shall cause each of its
Subsidiaries to conduct its business operations with respect to accounts and
expenses payable in accordance with ordinary course business practices.
 
 
69

--------------------------------------------------------------------------------

 
 
ARTICLE VI                                
 


 
Negative Covenants
 
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 6.01. Financial Condition Covenants.
 
(a) Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed Charge
Coverage Ratio as of the last day of each fiscal quarter during the applicable
period set forth below to be less than the ratio set forth opposite such period:
 
Period
Ratio
From the Restatement Effective Date through and including December 30, 2010
1.05 to 1.00
From December 31, 2010 and thereafter
1.07 to 1.00

 
(b) Total Leverage Ratio.
 
(i) Except as otherwise provided in clauses (ii) and (iii) below, the Borrower
will not permit the Total Leverage Ratio at any time during any period set forth
below to be more than the ratio set forth opposite such period:
 
Period
Ratio
From the Restatement Effective Date through and including December 30, 2010
9.35 to 1.00
From December 31, 2010 through and including December 30, 2011
9.00 to 1.00
From December 31, 2011 and thereafter
9.25 to 1.00

 
(ii) After the TV One Capital Call Completion Date, if the Borrower has used all
or a portion of the Tranche C Revolver Loans (but no Subordinated Debt) to
satisfy the TV One Capital Call, the Borrower will not permit the Total Leverage
Ratio at any time during any period set forth below to be more than the ratio
set forth opposite such period:
 
Period
Ratio
From the TV One Capital Call Completion Date through and including December 30,
2011
9.15 to 1.00
From December 31, 2011 and thereafter
9.25 to 1.00



 
 
70

--------------------------------------------------------------------------------

 
 
(iii) After the TV One Capital Call Completion Date, if the Borrower has used
Subordinated Debt to satisfy all or a portion of the TV One Capital Call, the
Borrower will not permit the Total Leverage Ratio at any time during any period
set forth below to be more than the ratio set forth opposite such period:
 
Period
Ratio
From the TV One Capital Call Completion Date through and including December 30,
2010
9.35 to 1.00
From December 31, 2010 through and including December 30, 2011
9.15 to 1.00
From December 31, 2011 and thereafter
9.50 to 1.00

 
(c) Senior Leverage Ratio.
 
(i) (x) Prior to the TV One Capital Call Completion Date or (y) if the Borrower
has used Subordinated Debt to satisfy the TV One Capital Call, after the TV One
Capital Call Completion Date, the Borrower will not permit the Senior Leverage
Ratio at any time for any period set forth below, to be more than the ratio set
forth opposite such period:
 
Period
Ratio
Restatement Effective Date through and including December 30, 2010
5.25 to 1.00
December 31, 2010 through and including March 30, 2011
5.00 to 1.00
March 31, 2011 through and including September 29, 2011
4.75 to 1.00
September 30, 2011 through and including December 30, 2011
4.50 to 1.00
December 31, 2011 and thereafter
4.75 to 1.00

 
(ii) After the TV One Capital Call Completion Date, if the Borrower has used all
or a portion of the Tranche C Revolver Loans to fund the TV One Capital Call,
the Borrower will not permit the Senior Leverage Ratio at any time for any
period set forth below, to be more than the ratio set forth opposite such
period:
 
Period
Ratio
TV One Capital Call Completion Date through and including September 29, 2011
4.85 to 1.00
September 30, 2011 through and including December 30, 2011
4.65 to 1.00
December 31, 2011 and thereafter
4.75 to 1.00

 
(d) Average Weekly Availability.  The Borrower will not permit the Average
Weekly Availability at any time during any period set forth below to be less
than the amount set forth opposite such period:
 
Period
 
Average Weekly Availability
 
From the Restatement Effective Date through and including June 30, 2011
  $ 10,000,000  
From July 1, 2011 and thereafter
  $ 15,000,000  



 
 
71

--------------------------------------------------------------------------------

 
 
SECTION 6.02. Limitation on Indebtedness.  The Borrower will not, and will cause
each of its Subsidiaries not to, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower,
except (without duplication):
 
(a) Obligations;
 
(b) intercompany Indebtedness by and among the Borrower and any of its
Restricted Subsidiaries;
 
(c) Swap Agreements entered into pursuant to Section 5.11 above and, so long as
there exists no Default both before and immediately after giving effect to the
incurrence of any such Indebtedness, in the case of the Borrower, other Swap
Agreements entered into by the Borrower and its Restricted Subsidiaries (except
the License Subsidiaries) with the Lenders or any of them for the purpose of
hedging against interest rate fluctuations with respect to variable rate
Indebtedness of the Borrower or any of the Restricted Subsidiaries (except the
License Subsidiaries);
 
(d) (i) in the case of the Borrower, the Subordinated Note Indebtedness and
(ii) in the case of the Restricted Subsidiaries, the 2001 Senior Subordinated
Guaranties, the 2005 Senior Subordinated Guaranties and the Exchange Notes
Guaranties;
 
(e) [intentionally omitted];
 
(f) Indebtedness not described in subsection (d) above that is existing on the
Restatement Effective Date and described on Schedule 6.02, as in effect on the
Restatement Effective Date and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension and (ii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and the other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties and the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
 
(g) so long as there exists no Default both before and immediately after giving
effect to the incurrence of any such Indebtedness, unsecured Indebtedness of the
Borrower of up to $1,000,000 in the aggregate at any time outstanding (provided
that such Indebtedness incurred (A) is pursuant to terms not materially more
restrictive on the Borrower or any Restricted Subsidiary than the terms of this
Agreement, (B) is pursuant to terms which do not conflict with any provision of
this Agreement or any other Loan Document and (C) does not include any
collateral or any guarantees except as specifically permitted by this
Agreement);
 
 
72

--------------------------------------------------------------------------------

 
 
(h) so long as there exists no Default both before and immediately after giving
effect to the incurrence of any such Indebtedness, Subordinated Debt of the
Borrower issued by the Borrower after the Restatement Effective Date, having
terms and conditions satisfactory to the Administrative Agent and subject to
documentation satisfactory to the Administrative Agent, including without
limitation, (A) a maturity no earlier than the date which is six months after
the Maturity Date, and (B) the terms of such Indebtedness (I) are not materially
more restrictive on the Borrower or any Restricted Subsidiary than the terms of
this Agreement, (II) do not conflict with any provision of this Agreement or any
other Loan Document and (III) do not include any additional collateral or any
additional guarantees (other than Guarantees of such Indebtedness by one or more
Restricted Subsidiaries of the Borrower that constitute Subordinated Debt of
such Restricted Subsidiaries so long as such Guarantees otherwise satisfies the
requirements of this clause (h)) except as specifically permitted by this
Agreement; and
 
(i) so long as there exists no Default both before and immediately after giving
effect to the incurrence of any such Indebtedness, Indebtedness of the Borrower
and the Restricted Subsidiaries (except the License Subsidiaries) of up to
$2,000,000 in the aggregate at any time outstanding (provided that such
Indebtedness incurred (A) is pursuant to terms not materially more restrictive
on the Borrower or any Restricted Subsidiary than the terms of this Agreement,
(B) is pursuant to terms which do not conflict with any provision of this
Agreement or any other Loan Document and (C) does not include any collateral or
any guarantees except as specifically permitted by this Agreement).
 
SECTION 6.03. Limitation on Liens.  The Borrower will not, and will cause each
of its Subsidiaries not to, create, incur, assume or suffer to exist any Lien
upon any of the property, assets or revenues of the Borrower and the Restricted
Subsidiaries, whether now owned or hereafter acquired, except for:
 
(a) Liens with respect to the payment of Taxes, assessments or governmental
charges or levies which are not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
 
(b) Liens of landlords or mortgagees of landlords arising by statute or pursuant
to the terms of real property leases and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other Liens imposed by Law
created in the ordinary course of business of such Person for amounts not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;
 
(c) Liens incurred, or pledges and deposits made, in the ordinary course of
business of such Person in connection with worker's compensation, unemployment
insurance, pensions or other types of social security benefits;
 
(d) Liens arising with respect to zoning restrictions, licenses, covenants,
building restrictions and other similar charges or encumbrances on the use of
real property of such Person which do not materially interfere with the ordinary
conduct of such Person's business;
 
 
73

--------------------------------------------------------------------------------

 
 
(e) minor defects and irregularities in titles, survey exceptions, encumbrances,
easements or reservations of others for rights-of-way, roads, pipelines,
railroad crossings, services, utilities or other similar purposes which, in the
aggregate, do not materially adversely affect the value of the property;
 
(f) Liens created pursuant to the Loan Documents, Liens arising by operation of
law on securities accounts and deposit accounts not part of the perfected
Collateral, and other Liens arising by operation of law on securities accounts
and deposit accounts in favor of the securities intermediary or depository bank
so long as such Liens are subordinated to the Liens created pursuant to the Loan
Documents;
 
(g) any attachment, prejudgment or judgment Lien in existence less than sixty
consecutive calendar days after the entry thereof, or with respect to which
execution has been stayed, or with respect to which payment in full above any
applicable customary deductible is covered by insurance or a bond or in an
aggregate amount not to exceed at any time $5,000,000;
 
(h) Liens securing Purchase Money Indebtedness or Capital Lease Obligations
permitted under Section 6.02(i); and
 
(i) so long as there exists no Default both before and immediately after giving
effect to such Lien, Liens securing up to $1,000,000 of Indebtedness in the
aggregate at any time outstanding permitted to be incurred under
Section 6.02(i).
 
SECTION 6.04. Limitation on Fundamental Changes.  The Borrower will not, and
will cause each of its Restricted Subsidiaries not to, enter into any merger,
consolidation or amalgamation with any Person, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets to any Person, except:
 
(a) a Restricted Subsidiary (other than a License Subsidiary) may merge into or
be acquired by the Borrower if the Borrower is the survivor thereof;
 
(b) a Restricted Subsidiary (other than a License Subsidiary) may merge into or
be acquired by a Wholly Owned Restricted Subsidiary if the Wholly Owned
Restricted Subsidiary is the survivor thereof;
 
(c) the Borrower or any Restricted Subsidiary (other than a License Subsidiary)
may sell, lease, transfer or otherwise dispose of any or all of its assets in a
transaction permitted under Section 6.05;
 
(d) in connection with Permitted Acquisitions where the Borrower or a Wholly
Owned Restricted Subsidiary is the survivor thereof; and
 
(e) a License Subsidiary may merge into or be acquired by another License
Subsidiary and may sell, lease or transfer to another License Subsidiary any or
all of its assets in a transaction permitted under Section 6.05.
 
 
74

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in the foregoing, (i) no
License Subsidiary shall own or hold any assets other than Operating Agreements
and FCC Licenses and other Authorizations issued by the FCC relating to Stations
or engage in any business other than the ownership (or holding) and maintenance
of Operating Agreements, FCC Licenses and other Authorizations issued by the
FCC, (ii) all License Subsidiaries must be Restricted Subsidiaries; and (iii) no
License Subsidiary may incur any Indebtedness (other than the 2001 Senior
Subordinated Guaranties, 2005 Senior Subordinated Guaranties, the Exchange Note
Guaranties and to the Lenders with respect to the 2001 Senior Subordinated
Indebtedness, the 2005 Senior Subordinated Indebtedness,  the Exchange Note
Indebtedness and the Obligations, respectively, and other than Guarantees
incurred pursuant to Section 6.02(h)).
 
SECTION 6.05. Limitation on Sale of Assets.  The Borrower will not, and will
cause each of its Restricted Subsidiaries not to, convey, sell, lease, assign,
exchange, transfer or otherwise dispose of any of its property, business or
assets (including, without limitation, receivables and leasehold interests but
excluding Equity Interests of the Borrower) (including by way of a Sale and
Leaseback Transaction) other than in the ordinary course of business, or issue
or sell Equity Interests of any of the Restricted Subsidiaries (other than to
the Borrower or another Restricted Subsidiary), in each case, whether by a
single transaction or a series of related transactions, to any Person (each of
the foregoing, a "Disposition"), except:
 
(a) Dispositions of property or assets between the Borrower and Wholly Owned
Restricted Subsidiaries or between Wholly Owned Restricted Subsidiaries,
provided that in the case of the Borrower, such Disposition is less than
substantially all of its assets;
 
(b) the sale of capital stock of Unrestricted Subsidiaries as required by and in
accordance with the Reach Media Documents and/or the TV One LLC Agreement, as
applicable;
 
(c) other Dispositions of property or assets (other than Equity Interests),
provided that such Disposition is less than substantially all of the assets of
the Borrower and provided further that all of the following conditions are
satisfied: (i) the Borrower or such Restricted Subsidiary receives
consideration, in cash, that is at the time of such Disposition at least equal
to the Fair Market Value of the assets subject to such Disposition, as
determined and approved by the Board of Directors of the Borrower in the case of
such Dispositions with a Fair Market Value of $1,000,000 or more, (ii) the sum
of the EBITDA derived from the assets related to such Disposition (measured for
the most recently completed four fiscal quarters), plus the EBITDA derived from
the assets related to all other Dispositions of assets consummated pursuant to
this clause (c) (measured for the four fiscal quarters ended prior to such other
Disposition), shall represent not more than 25% of Borrower's EBITDA (measured
for the most recently completed four fiscal quarters) at the time such
Disposition is consummated, (iii) any such Disposition shall be on a
non-recourse basis, other than with respect to customary representations,
warranties, covenants and indemnities, (iv) no Default shall have occurred and
be continuing or would result therefrom (including without limitation, under
Section 6.11), (v) the Administrative Agent shall have received three Business
Days' prior written notice of any Disposition with a sales price equal to or in
excess of $1,000,000 (or such lesser notice as is acceptable to the
Administrative Agent) and (vi) the Borrower shall, to the extent required, pay
the proceeds to the Administrative Agent in accordance with Section 2.11(d) when
and if due;
 
(d) so long as no Default shall have occurred and be continuing or would result
therefrom, Dispositions of assets which, in the good faith exercise of its
business judgment, the Borrower determines are no longer useful in the conduct
of it or its Subsidiaries' business;
 
 
75

--------------------------------------------------------------------------------

 
 
(e) [intentionally omitted]; and
 
(f) so long as (i) no Default shall have occurred and be continuing or would
result therefrom, (ii) all such Equity Interests in the Internet Operations
Subsidiary that are owned by the Borrower or any Restricted Subsidiary are
subject to a first lien security interest in accordance with the provisions of
Section 5.09(a), and (iii) the Borrower is otherwise in compliance with the
limitations set forth in Section 6.08 hereof, Dispositions of (A) Equity
Interests of the Internet Operations Subsidiary, provided that in no event shall
the Borrower own, directly or indirectly, less than 51% of (I) the total Equity
Interests of the Internet Operations Subsidiary and (II) voting control of the
Internet Operations Subsidiary, and (B) assets, business or other property owned
by the Borrower or any Restricted Subsidiary and permitted to be invested
pursuant to Section 6.08(g).
 
Upon request by and at the expense of the Borrower, the Administrative Agent
shall immediately release any Liens arising under the Loan Documents with
respect to any Collateral which is sold or otherwise disposed of in compliance
with the terms of this Section 6.05.
 
SECTION 6.06. Limitation on Restricted Payments; Other Payment Limitations.  The
Borrower will not, and will cause each of its Restricted Subsidiaries not to,
make any Restricted Payments, except (a) dividends and distributions declared
and paid by any Restricted Subsidiary to the Borrower or to other Restricted
Subsidiaries and (b) dividends and distributions declared and paid by the
Borrower to the Borrower's stockholders, so long as (i) the Total Leverage Ratio
of the Borrower (calculated on a pro forma basis after giving effect to such
dividends or distributions as demonstrated in a Compliance Certificate delivered
to the Administrative Agent) is less than or equal to 5.00 to 1.00, and (ii) no
Default shall have occurred and be continuing or would result therefrom.  Other
than pursuant to Section 6.16, the Borrower will not, and will cause each of its
Restricted Subsidiaries not to, redeem, repurchase, purchase, establish a
sinking fund with respect to, make any payments into a sinking fund or otherwise
buy the principal amount of any of the 2001 Senior Subordinated Notes, the 2005
Senior Subordinated Notes, the Exchange Notes or other Material Indebtedness
that is subordinated and junior to any part of the Obligations, provided that,
the Borrower shall be permitted to exchange the 2001 Senior Subordinated Notes
and the 2005 Senior Subordinated Notes in connection with the Note Exchange and
repurchase or redeem the 2001 Senior Subordinated Notes and the 2005 Senior
Subordinated Notes using proceeds of Subordinated Debt which was escrowed in
connection with the Note Exchange; provided, further, that the Borrower shall be
permitted to repurchase and/or redeem up to $5,000,000 of the 2001 Senior
Subordinated Notes with the proceeds from the issuance of common stock of the
Borrower pursuant to Section 6.12(c)(iv).
 
SECTION 6.07. Limitation on Acquisitions. The Borrower will not, and will cause
each of its Restricted Subsidiaries not to, purchase any Equity Interests,
bonds, notes, debentures or other securities of, or any assets of, in each case
to the extent such purchase would involve all or substantially all of a radio
broadcasting station of, or a business unit of, any Person (other than the
Borrower or a Person that is currently a Restricted Subsidiary) (collectively,
"Acquisitions") without the prior written consent of the Required Lenders.  (The
transactions described above or otherwise permitted by the Required Lenders
being herein referred to collectively as "Permitted Acquisitions").
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 6.08. Limitation on Investments.  The Borrower will not, and will cause
each of its Restricted Subsidiaries not to, make any Investment in any Person,
other than:
 
(a) Permitted Investments;
 
(b) [intentionally omitted];
 
(c) Investments in the form of Guarantees constituting Indebtedness as permitted
by Section 6.02;
 
(d) Investments in Reach Media to satisfy the Reach Media Put, Investments in TV
One to satisfy the TV One Puts, and the purchase of TV One Equity Interests to
buy out the Financial Investor Members (as defined in the TV One LLC Agreement),
the Class D Members (as defined in the TV One LLC Agreement) and the DIRECTV
Member (as defined in the TV One LLC Agreement); provided, that, any such
Investment shall be made solely in Equity Interests of the Borrower or from the
proceeds of any Equity Interest issuance; provided, further, that, at the time
any such Investment is incurred no Default shall have occurred and be continuing
or would result therefrom;
 
(e) Permitted Acquisitions;
 
(f) Investments in existence on the Restatement Effective Date and more
specifically described on Schedule 6.08; and
 
(g) Investments in an amount not to exceed $13,700,000 to satisfy the TV One
Capital Call; provided, further, that, at the time any such Investment is
incurred no Default shall have occurred and be continuing or would result
therefrom.
 
SECTION 6.09. Limitation on Transactions with Affiliates.
 
(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
any contract, agreement, understanding, loan, advance or guarantee with, or for
the benefit of, any Affiliate of the Borrower or any Restricted Subsidiary (each
of the foregoing, an "Affiliate Transaction"), unless (i) such Affiliate
Transaction is on terms that are no less favorable to the Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the Borrower or such Restricted Subsidiary with a
non-Affiliated Person, or (ii) the amount paid to such Affiliate is not
substantially in excess of the fair value of the services rendered by such
Affiliate.
 
 
77

--------------------------------------------------------------------------------

 
 
(b) The provisions of clause (a) above shall not prohibit:
 
(i) employment arrangements (including customary benefits thereunder) entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business and consistent with the past practice of the Borrower or such
Restricted Subsidiary;
 
(ii) transactions solely between or among the Borrower and its Wholly Owned
Restricted Subsidiaries or solely between or among Wholly Owned Restricted
Subsidiaries;
 
(iii) transactions permitted under Section 6.06;
 
(iv) any agreement as in effect on the Restatement Effective Date and listed on
Schedule 6.09 or any amendment thereto or any transaction contemplated thereby
(including pursuant to any amendment thereto) and any replacement agreement
thereto so long as any such amendment or replacement agreement is not more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Restatement Effective Date;
 
(v) the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party on the Restatement Effective Date;
 
(vi) services provided to any Unrestricted Subsidiary of the Borrower for fees
approved by a majority of the disinterested members of the Board of Directors of
the Borrower; or
 
(vii) subject to the terms of this Agreement, including but not limited to
Sections 6.02, 6.05 and 6.12, the issuance, sale or other disposition of any
Equity Interest (other than Disqualified Stock) of the Borrower, including any
equity-related agreements relating thereto such as registration rights and
voting agreements so long as such agreements do not result in such Equity
Interests being Disqualified Stock.
 
SECTION 6.10. Limitation on Restrictions on Restricted Subsidiary
Distributions.  The Borrower will not, and will cause each of its Restricted
Subsidiaries not to, enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary of the Borrower to (a) pay dividends or make any other distributions
in respect of any Equity Interests of such Restricted Subsidiary held by, or pay
any Indebtedness owed to, the Borrower or any other Restricted Subsidiary of the
Borrower, (b) make loans or advances to the Borrower or any other Restricted
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Restricted Subsidiary of the Borrower, except any encumbrance or
restriction existing under or by reason of:
 
(i) applicable Law;
 
(ii) customary nonassignment provisions in leases entered into in the ordinary
course of business and consistent with past practices;
 
 
78

--------------------------------------------------------------------------------

 
 
(iii) Purchase Money Indebtedness for property acquired in the ordinary course
of business that only impose restrictions on the property so acquired;
 
(iv) this Agreement and the other Loan Documents;
 
(v) agreements relating to the financing of the acquisition of real or tangible
personal property acquired after the Effective Date, provided that such
encumbrance or restriction relates only to the property that is acquired and, in
the case of any encumbrance or restriction that constitutes a Lien, such Lien
constitutes a Purchase Money Lien; or
 
(vi) any restriction or encumbrance contained in contracts for sale of assets in
respect of the assets being sold pursuant to such contract.
 
SECTION 6.11. Limitation on Lines of Business.  The Borrower will not, and will
cause each of its Restricted Subsidiaries not to, enter into any business,
either directly or through any Restricted Subsidiary other than the media
business (including, by way of example and not of limitation, broadcast and
satellite radio, broadcast, satellite and cable television, the Internet and
content production and syndication) and activities directly related thereto
(each, a "Permitted Line of Business").
 
SECTION 6.12. Limitation on Sale or Issuance of Equity Interests.  The Borrower
will not, and will cause each of its Restricted Subsidiaries not to, issue,
sell, assign, pledge or otherwise encumber or dispose of any shares of Equity
Interests of the Borrower or the Restricted Subsidiaries, except (a) the
Restricted Subsidiaries may issue or sell Equity Interests to the Borrower and
to other Restricted Subsidiaries, (b) the Equity Interests of the Restricted
Subsidiaries shall be pledged pursuant to the Guarantee and Collateral
Agreement, (c) the Borrower may issue common stock (i) under effective
registration statements filed with the SEC, (ii) pursuant to any employee stock
option plan, stock purchase or similar arrangement approved by the Borrower's
board of directors, (iii) in connection with Permitted Acquisitions or
Investments permitted under Section 6.08 or (iv) in connection with the
repurchase or redemption of 2001 Senior Subordinated Notes; provided, that, such
issuance of common stock pursuant to this subsection (iv) shall not exceed
$5,000,000 in the aggregate and (d) the Borrower may issue Permitted Preferred
Stock.  Notwithstanding anything contained herein to the contrary, without the
written consent of the Required Lenders, the Borrower shall not be permitted to
issue any Equity Interests of the Borrower or the Restricted Subsidiaries in
connection with any “going private” transaction with respect to the Borrower.
 
SECTION 6.13. Limitation on Material Agreements.  No Loan Party will enter into
any amendment, modification or waiver without the prior written consent of the
Required Lenders of any term or provision of the 2001 Senior Subordinated Debt
Documents, the 2005 Senior Subordinated Debt Documents, the Exchange Notes Debt
Documents or the Amended and Restated Certificate of Incorporation, in each
case, that is adverse in any material respect to the rights of the Lenders under
the Loan Documents, including without limitation, any increase in the interest
rate or principal amount of any such Subordinated Note Indebtedness, any
increase in the portion of interest which is required to be paid in cash, or the
shortening of the maturity date of any such Subordinated Note Indebtedness.  No
Restricted Subsidiary shall operate, manage or direct the day-to-day operations
of any of its Stations unless it has entered into an Operating Agreement with a
License Subsidiary and such Operating Agreement is in full force and effect.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 6.14. Certain Intercompany Matters.  The Borrower will not, and will
cause each of its Subsidiaries not to, (a) fail to satisfy customary formalities
with respect to organizational separateness, including, without limitation,
(i) the maintenance of separate books and records and (ii) with respect to
Unrestricted Subsidiaries, the maintenance of separate bank accounts in its own
name; (b) fail to act solely in its own name and through its authorized officers
and agents; (c) commingle any money or other assets of any Unrestricted
Subsidiary with any money or other assets of the Borrower or any of the
Restricted Subsidiaries; or (d) take any action, or conduct its affairs in a
manner, which could reasonably be expected to result in the separate
organizational existence of the Borrower, each Unrestricted Subsidiary and the
Restricted Subsidiaries being ignored under any circumstance.
 
SECTION 6.15. Reach Media Holdco.  The Borrower will not permit Reach Media
Holdco to commingle any money or other assets of the Borrower or any Restricted
Subsidiary with Reach Media Holdco, to have any employees, to have any
Indebtedness and to conduct any business or operations of any kind, except
(a) to hold the shares of Reach Media and pledge those shares to the
Administrative Agent on behalf of the Lenders to secure the Obligations in
accordance with the terms of this Agreement and the other Loan Documents, and
the Borrower shall cause Reach Media Holdco to operate only as a holding
company, (b) as set forth in the Reach Media Documents, and (c) to have
Indebtedness consisting of Guarantees to the 2001 Senior Subordinated Note
Holders, 2005 Senior Subordinated Note Holders, the Exchange Note Holders and
the Lenders with respect to the 2001 Senior Subordinated Indebtedness, 2005
Senior Subordinated Indebtedness, the Exchange Notes Subordinated Indebtedness
and the Obligations, respectively, and Guarantees incurred pursuant to
Section 6.02(h).
 
SECTION 6.16. Repurchase of 2001 Senior Subordinated Notes.
 
(a) Notwithstanding anything to the contrary herein, the Borrower shall be
permitted to repurchase and/or redeem up to $5,100,000 of the 2001 Senior
Subordinated Notes (in addition to the 2001 Senior Subordinated Notes
repurchased or redeemed in connection with the Note Exchange); provided, that,
as of the date a notice of redemption is mailed to any 2001 Senior Subordinated
Note Holder (1) the unrestricted book cash balance of the Borrower and its
Restricted Subsidiaries, plus (2) the Tranche A Revolving Commitment, plus (3)
the Tranche B Revolving Commitment, minus (4) the outstanding and unpaid
principal balance of the Tranche A Revolving Loans, minus (5) the outstanding
and unpaid principal balance of the Tranche B Revolving Loans, minus (6) the LC
Exposure, is greater than or equal to $15,000,000 on a pro forma basis as of the
date of such payment; provided, further, that the Borrower shall repurchase
and/or redeem such 2001 Senior Subordinated Notes no earlier than thirty (30)
days and no later than thirty-five (35) days after such notice of redemption is
mailed.
 
(b) Notwithstanding anything to the contrary herein, the Borrower shall be
permitted to pay accrued and unpaid interest, defaulted interest and any
interest payable on such defaulted interest with respect to the 2005 Senior
Subordinated Notes and/or the 2001 Senior Subordinated Notes; provided, that, as
of the date of the announcement of the “record date” for payment of defaulted
interest with respect to the 2005 Senior Subordinated Notes, which “record date”
shall be no earlier than twelve (12) days prior to such payment, the total of
(1) the unrestricted book cash balance of the Borrower and its Restricted
Subsidiaries, plus (2) the Tranche A Revolving Commitment, and minus (3) the
unpaid principal balance of the Tranche A Revolving Loans is greater than or
equal to $15,000,000.  For the avoidance of doubt, LC Exposure shall not be
included in determining the liquidity amount under this clause (b).
 
SECTION 6.17. Account Control Agreements.  The Borrower and its Restricted
Subsidiaries shall not open any deposit or securities account unless the
depository bank enters into an account control agreement in form and substance
reasonably satisfactory to the Administrative Agent.
 
 
80

--------------------------------------------------------------------------------

 
 
ARTICLE VII                              
 
 
Events of Default
 
SECTION 7.01. Defaults.  If any of the following events ("Events of Default")
shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary (i) in this Agreement or any other Loan Document
shall prove to have been incorrect when made or deemed made or (ii)  which is
contained in any document furnished by or on behalf of the Borrower or any
Subsidiary pursuant to or in connection with this Agreement, any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect when
made or deemed made;
 
(d) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to the Borrower's existence) or 5.08 or in Article VI (other than pursuant to
Section 6.01(d));
 
(e) the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after the
earliest to occur of (i) actual notice of such breach or Default by any
executive officer of the Borrower and (ii) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
continues beyond the applicable period of grace, if any, provided in the
instrument or agreement under which such Material Indebtedness was created;
 
 
81

--------------------------------------------------------------------------------

 
 
(g) any event or condition occurs, and continues beyond the applicable period of
grace, if any, provided in the instrument or agreement under which any Material
Indebtedness was created that results in any such Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar Law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
Law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money (not paid or fully covered by
indemnities of any Person that is not a Loan Party or by insurance) in an
aggregate amount in excess of $10,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
 
82

--------------------------------------------------------------------------------

 
 
(m) a Change in Control shall occur;
 
(n) the occurrence of any of the following: (i) Borrower or any Loan Party shall
lose, fail to keep in force, suffer the termination, suspension or revocation of
or terminate, forfeit or suffer an amendment to any FCC License or other
material license at any time held by it, the loss, termination, suspension or
revocation of which could reasonably be expected to have a Material Adverse
Effect on the operations of the Borrower and its Restricted Subsidiaries and
their ability to perform any of their obligations under this Agreement or the
other Loan Documents; (ii) any proceeding shall be brought by any Person
challenging the validity or enforceability of any Necessary Authorization of a
Loan Party except when such proceeding could not reasonably be expected to have
a Material Adverse Effect; (iii) any Loan Party shall fail to comply with the
Communications Act or any rule or regulation promulgated by the FCC and such
failure to comply results in a fine in excess of $10,000,000; (iv) the FCC shall
materially and adversely modify any material Necessary Authorization or shall
suspend, revoke or terminate any Necessary Authorization and such modification,
suspension, revocation or termination is not subject to appeal or is being
appealed by the Borrower or a Restricted Subsidiary so as to prevent the
effectiveness of such modification, suspension, revocation or termination except
when such modification, suspension, revocation or termination could not
reasonably be expected to have a Material Adverse Effect; or (v) any contractual
obligation which is materially necessary to the operation of the broadcasting
operations of any Loan Party shall be revoked or terminated and not replaced by
a substitute, without a Material Adverse Effect, within 90 days after such
revocation or termination;
 
(o) any event or condition shall occur that results in either (i) any of the
2001 Senior Subordinated Indebtedness, (ii) any of the 2005 Senior Subordinated
Indebtedness or (iii) any of the Exchange Notes Subordinated Indebtedness to
become due prior to its scheduled maturity, or to require the prepayment,
repurchase, redemption or defeasance thereof, or the Borrower shall fail to pay
the principal of any such indebtedness at the stated final maturity thereof; or
 
(p) the Borrower shall fail to observe the covenant contained in Section 6.01(d)
for two consecutive weeks;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become  due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, (iii) require that the Borrower cash collateralize the L/C
Exposure (in an amount equal to 110% of the amount thereof), and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the obligation of the Borrower to cash collateralize the L/C Exposure
as aforesaid shall automatically become effective, without further act of the
Administrative Agent or any Lender; and (iv) exercise on behalf of itself and
the Lenders all rights and remedies available to it and the Lenders under any of
the Loan Documents.
 
 
83

--------------------------------------------------------------------------------

 
 
SECTION 7.02. Application of Funds.  After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable and the L/C Exposure have automatically been required to be cash
collateralized as set forth in the proviso to Section 2.05(j)), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations (other than Obligations
under Swap Agreements) constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article II) payable to the
Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations (other than Obligations
under Swap Agreements) constituting fees, indemnities and other amounts (other
than principal, interest and Letter of Credit fees) payable to the Lenders and
the Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Bank and amounts payable under Article II),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations (other than Obligations
under Swap Agreements) constituting accrued and unpaid Letter of Credit fees and
interest on the Loans, L/C Exposure and other Obligations, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause Third payable to them;
 
Fourth, to the Administrative Agent for the account of each Lender and Affiliate
of each Lender and Issuing Bank for payment of that portion of the Obligations
constituting unpaid principal of the Loans, L/C Exposure and amounts owing under
Swap Agreements in the amount of the Swap Termination Value of each such Swap
Agreement held by them, ratably among the Lenders (and Affiliates of Lenders
party to Swap Agreements) and the Issuing Bank in proportion to the respective
amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize that portion of L/C Exposure comprised of the aggregate undrawn
amount of Letters of Credit;
 
Sixth, to the Administrative Agent for the account of all Lenders to repay any
and all other outstanding and unpaid Obligations; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
 
 
84

--------------------------------------------------------------------------------

 
 
ARTICLE VIII                                
 
 
The Administrative Agent
 
SECTION 8.01. Appointment.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints Wells Fargo Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.
 
SECTION 8.02. Administrative Agent as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
SECTION 8.03. Exculpatory Provision.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or in the other Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law; and
 
 
85

--------------------------------------------------------------------------------

 
 
(c) except as expressly set forth herein and in the other Loan Documents, shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement or the other Loan Documents, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement or the other Loan Documents, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
SECTION 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
 
86

--------------------------------------------------------------------------------

 
 
SECTION 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties.  The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
SECTION 8.06. Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this clause, the
Administrative Agent may give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in Charlotte, North
Carolina or New York, New York, or an Affiliate of any such bank with an office
in Charlotte, North Carolina or New York, New York.  If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring Administrative Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
 
87

--------------------------------------------------------------------------------

 
 
SECTION 8.07. Non-Reliance by Lenders.  Each Lender and the Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Syndication Agent or the Co-Documentation Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents, or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
SECTION 8.08. Indemnification.  The Lenders agree to indemnify the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents in
their capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Revolving Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with such Applicable Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent, the Syndication Agent and the Co-Documentation
Agents in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent, the Syndication
Agent, or the Co-Documentation Agents under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s, the Syndication Agent's or any of the
Co-Documentation Agent's gross negligence or willful misconduct, as
applicable.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.
 
SECTION 8.09. Authorization to Release Guarantees and Liens.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each of the Lenders
(without requirement of notice to or vote or consent of any Lender, except as
expressly required by Section 9.02, or any Affiliate of any Lender that is a
party to any Swap Agreement) to take any action requested by the Borrower having
the effect of releasing any Collateral, any Mortgage or similar instrument, or
guarantee obligations to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.02 and the Administrative Agent shall do so if so
requested.
 
SECTION 8.10. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers, Co-Documentation Agents
or Syndication Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank.
 
 
88

--------------------------------------------------------------------------------

 
 
ARTICLE IX                                
 
 
Miscellaneous
 
SECTION 9.01. Notices.
 
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, to the Borrower, Administrative Agent and
the Issuing Bank at their addresses (or facsimile number) set forth below their
signatures hereto, and if to any other Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.  Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in clause (b)
below, shall be effective as provided in said clause (b).
 
(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communications (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
 
 
89

--------------------------------------------------------------------------------

 
 
SECTION 9.02. Waivers; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b) Neither this Agreement, any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, provided that, notwithstanding the foregoing or anything in
this Agreement to the contrary, nothing in this subsection (ii) shall require
the consent of each Lender affected thereby to amend, modify, waive or consent
to any provision in Section 2.11, (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, provided that,
notwithstanding the foregoing or anything in this Agreement to the contrary,
nothing in this subsection (iii) shall require the consent of each Lender
affected thereby to amend, modify, waive or consent to any provision in
Section 2.11, (iv) change Section 2.18(b) or (c) in a manner that would alter
the pro rata sharing of payments required thereby, or change Section 7.02,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of "Required Lenders" or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release all or
substantially all of the Collateral or releases any Restricted Subsidiary from
its obligations under the Guarantee and Collateral Agreement, without the
written consent of each Lender, provided that, notwithstanding the foregoing or
anything in this Agreement to the contrary the Administrative Agent is
authorized by each Lender to (A) release Collateral and assets (and any Liens
thereon) permitted to be sold in accordance with Section 6.05 or other
immaterial assets requested by the Borrower from time to time or (B) amend
Schedules 3.12 and 3.14 to include any supplements provided by the Borrower as
and when such supplements are so provided by the Borrower or
(vii) notwithstanding any other provision in this Section 9.02 or otherwise in
this Agreement, any waiver, consent or amendment to Article IV which waives,
consents or amends any provision thereof to be more favorable to the Borrower or
any other Loan Party shall require the written consent of the Required Revolving
Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be; provided, further, that, notwithstanding
any other provision in this Section 9.02 or otherwise in this Agreement, if the
Required Lenders consent but Required Revolving Lenders do not consent to any
waiver, consent or amendment to Article V, VI or VIII which waives, consents or
amends any provision thereof to be more favorable to the Borrower or any other
Loan Party, the Borrower may elect to effectuate such waiver, consent or
amendment, however, the Revolving Commitments shall be suspended (but not
terminated) beginning upon the effective date of such waiver, consent or
amendment, and no additional Revolving Loans shall be made until such time as
the Required Revolving Lenders agree to waive the suspension of the Revolving
Commitments.  Swap Agreements, letter of credit applications with the Issuing
Bank and Fee Letters shall not be deemed to be Loan Documents for purposes of
this Section 9.02(b).
 
 
90

--------------------------------------------------------------------------------

 
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Loan Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (B) result from
a claim brought by any Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
 
 
91

--------------------------------------------------------------------------------

 
 
(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing under
clause (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuing Bank or such Related
Party, as the case may be, such Lender's Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Bank in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity.
 
(d) To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.  No Indemnitee referred to in clause b above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
 
92

--------------------------------------------------------------------------------

 
 
SECTION 9.04. Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of clause
(b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (c) of this Section or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of clause (d) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), and Participants to the
extent provided in clause (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) (i) Subject to the conditions set forth in this clause (b)(i), any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it).  Assignments shall be subject to the
following additional conditions:
 
(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment or
Revolving Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if "Trade Date" is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $2,500,000 or, in the case of a Term Loan, $1,000,000, without the
consent of the Administrative Agent;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Revolving Commitments assigned, except that
this clause (B) shall not prohibit any Term Lender from assigning all or a
portion of its rights and obligations in respect of one Class of Term Loan on a
non-pro rata basis;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with payment of a
processing and recordation fee of $3,500 (which fee shall not be paid by the
Borrower and shall not be due with respect to an assignment to an Eligible
Assignee that is an Affiliate of the assigning Lender), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
 
(ii) Subject to acceptance and recording thereof pursuant to clause (b)(iii) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03) with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section.
 
 
93

--------------------------------------------------------------------------------

 
 
(iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the
"Register").  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(d) or (e), 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.
 
(c) (i) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries)(each a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to clause (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
 
 
94

--------------------------------------------------------------------------------

 
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Revolving Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
 
95

--------------------------------------------------------------------------------

 
 
SECTION 9.06. Counterparts; Integration; Effectiveness.
 
(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
(b) The words "execution," "signed," "signature," and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act.
 
SECTION 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Bank or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any of and all the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Bank different from
the branch or office holding such deposit or obligated on such
Indebtedness.  The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender, the Issuing Bank or their
respective Affiliates may have.  Each Lender and the Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
 
96

--------------------------------------------------------------------------------

 
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be construed in accordance with and governed by the Law
of the State of New York.
 
(b) Each of the Borrower and the other Loan Parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable Law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.
 
(c) Each of the Borrower and the other Loan Parties hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in clause (b) of this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law.
 
SECTION 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents and advisors, including accountants, legal counsel
and other representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than a Loan Party.  For the purposes of this Section,
"Information" means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.14. USA PATRIOT ACT.  Each Lender that is subject to the requirements
of The Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act") hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
 
1 Subject to receipt and satisfactory review of amendments.
 
2 To updated based on Restatement Effective Date.
 
 
98

--------------------------------------------------------------------------------

 

